Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 1 of 128 PAGEID #:
                                     15174
                                       CONFIDENTIAL


                                                                              Page 1
 1                   JAMES DANIEL JORDAN
 2             IN THE UNITED STATES DISTRICT COURT
 3              FOR THE SOUTHERN DISTRICT OF OHIO
 4    ----------------------------------- )
      OHIO A. PHILIP RANDOLPH INSTITUTE; )
 5    LEAGUE OF WOMEN VOTERS OF OHIO;     )
      THE OHIO STATE UNIVERSITY COLLEGE   )
 6    DEMOCRATS; NORTHEAST OHIO YOUNG     )
      BLACK DEMOCRATS; HAMILTON COUNTY    )
 7    YOUNG DEMOCRATS; LINDA GOLDENHAR;   )
      DOUGLAS BURKS; SARAH INSKEEP;       )
 8    CYNTHIA LIBSTER; KATHRYN DEITSCH;   )
      LUANN BOOTHE; MARK JOHN GRIFFITHS; )
 9    LAWRENCE NADLER; CHITRA WALKER;     )
      TRISTAN RADER; RIA MEGNIN;          )
10    ANDREW HARRIS; AARON DAGRES;        )
      ELIZABETH MYER; BETH HUTTON;        )
11    TERESA THOBABEN; and CONSTANCE RUBIN)
                                          )
12                    Plaintiffs,         )Case No.
              vs.                         )1:18-cv-00357
13                                        )TSB
      RYAN SMITH, Speaker of the Ohio     )
14    House of Representatives; LARRY     )
      OBHOF, President of the Ohio Senate;)
15    and JON HUSTED, Secretary of State )
      of Ohio, in their official          )
16    capacities,                         )
                                          )
17                    Defendants.         )
      ----------------------------------- )
18
19                DEPOSITION OF JAMES DANIEL JORDAN
20                         Washington, D.C.
21                         December 3, 2018
22                           CONFIDENTIAL
23
24    REPORTED BY: Tina Alfaro, RPR, CRR, RMR
25    Job No. 149801

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 2 of 128 PAGEID #:
                                     15175
                                       CONFIDENTIAL


                                                                              Page 2
 1                         JAMES DANIEL JORDAN
 2                Deposition of JAMES DANIEL JORDAN, held at
 3    the offices of:
 4

 5                        Baker & Hostetler
 6                        1050 Connecticut Avenue, NW
 7                        Washington, D.C. 20036
 8

 9                Taken pursuant to notice before Tina M.
10    Alfaro, a Notary Public within and for the District
11    of Columbia.
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 3 of 128 PAGEID #:
                                     15176
                                       CONFIDENTIAL


                                                                              Page 3
 1                         JAMES DANIEL JORDAN
 2    APPEARANCES:
 3           ON BEHALF OF THE PLAINTIFFS:
 4           AMERICAN CIVIL LIBERTIES UNION
 5           BY: ALORA THOMAS-LUNDBORG, ESQ.
 6                125 Broad Street
 7                New York, New York 10004
 8

 9

10           ON BEHALF OF THE LEGISLATIVE DEFENDANTS:
11           OGLETREE, DEAKINS, NASH, SMOAK & STEWART
12           BY: ALYSSA RIGGINS, ESQ.
13                4208 Six Forks Road
14                Raleigh, North Carolina 27609
15

16

17           ON BEHALF OF THE INTERVENOR DEFENDANTS:
18           BAKER & HOSTETLER
19           BY: RICHARD RAILE, ESQ.
20                1050 Connecticut Avenue, NW
21                Washington, DC 20036
22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 4 of 128 PAGEID #:
                                     15177
                                       CONFIDENTIAL


                                                                              Page 4
 1                         JAMES DANIEL JORDAN
 2                                I N D E X
 3                               EXAMINATION
 4    WITNESS                                                         PAGE
 5    JAMES DANIEL JORDAN
 6       By Ms. Thomas-Lundborg                                       6
 7       By Mr. Railes                                                119
 8       By Ms. Thomas-Lundborg                                       125
 9                           EXHIBITS
10    JORDAN EXHIBITS                                                 PAGE
11    Exhibit 1                                                       9
         First request for production of
12       documents
13    Exhibit 2                                                       25
         Motion to intervene
14
      Exhibit 3                                   61
15       Reply in Further Support of Motion of
         Republican Congressional Delegation Ohio
16       Voters and Republican Party
         Organizations to Intervene
17
      Exhibit 4                                                       72
18       E-mail
19    Exhibit 5                                                       72
         E-mail
20
      Exhibit 6                                                       82
21       E-mail
22    Exhibit 7                                                       85
         Article
23
      Exhibit 8                                                       92
24       Facebook post
      Exhibit 9                                                       94
25       LexisNexis document

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 5 of 128 PAGEID #:
                                     15178
                                       CONFIDENTIAL


                                                                              Page 5
 1                         JAMES DANIEL JORDAN
 2                                EXHIBITS
                                  (Cont'd)
 3

      JORDAN EXHIBITS                                                 PAGE
 4

      Exhibit 10                                                      103
 5       Picture of current ohio districts
 6    Exhibit 11                                                      112
         Remedial map proposed by Plaintiffs
 7

      Exhibit 12                                                      114
 8       Map
 9    Exhibit 13                                                      117
         Hypothetical district map
10

      Exhibit 14                                                      117
11       Hypothetical district map
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 6 of 128 PAGEID #:
                                     15179
                                       CONFIDENTIAL


                                                                               Page 6
 1                         JAMES DANIEL JORDAN
 2                                (Witness sworn.)
 3    WHEREUPON:
 4                          JAMES DANIEL JORDAN,
 5    called as a witness herein, having been first duly
 6    sworn, was examined and testified as follows:
 7                                   EXAMINATION
 8    BY MS. THOMAS-LUNDBORG:
 9           Q.   Please state your full name for the record.
10           A.   James Daniel Jordan.
11           Q.   And what's your address?
12           A.   We have two addresses.                    170 -- our home is
13    1709 South State Route 560, Urbana, Ohio.
14           Q.   And do you understand that you're under
15    oath today?
16           A.   I do.
17           Q.   And that's the same oath that you would
18    take in court; do you understand that?
19           A.   I do.
20           Q.   My name is Alora Thomas.                      I'm representing
21    the Plaintiffs.         I'm from the ACLU Voting Rights
22    Project.      I would ask for everyone else to please
23    identify themselves.
24                MS. RIGGINS:           Alyssa Riggins from Ogletree
25    Deakins representing the Legislative Defendants.

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 7 of 128 PAGEID #:
                                     15180
                                       CONFIDENTIAL


                                                                              Page 7
 1                         JAMES DANIEL JORDAN
 2                MR. RAILE:         Richard Raile from Baker &
 3    Hostetler representing the Congressional Intervenor
 4    Defendants, including Congressman Jordan.
 5    BY MS. THOMAS-LUNDBORG:
 6           Q.   Have you ever been deposed before,
 7    Congressman Jordan?
 8           A.   I have not.
 9           Q.   Do you prefer to be called Congressman
10    Jordan, Mr. Jordan?
11           A.   You can call me Jim.
12           Q.   Let's go through a few ground rules today
13    for the deposition.            So that the record is clear,
14    please let's try not to talk over one another.                      So I
15    will try not to interrupt you when you're in the
16    middle of a sentence, and I ask that you wait until
17    I complete a question before answering.
18           A.   Fine.
19           Q.   Please make sure that all of your answers
20    are verbal.       The court reporter can't get uh-huhs,
21    nods of the head.           If it's an affirmative or
22    negative answer, just make sure it's a yes or no
23    even if that's the totality of the answer.
24                If you don't understand a question you can
25    ask me to repeat it at any time, which I'm happy to

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 8 of 128 PAGEID #:
                                     15181
                                       CONFIDENTIAL


                                                                              Page 8
 1                         JAMES DANIEL JORDAN
 2    do.    If you want to take a break, just tell us and
 3    we're happy to take a break for any length of time
 4    that you need.        I will be regularly taking breaks
 5    throughout this process, about every hour or so.
 6           A.   Okay.
 7           Q.   If you need a break to consult with your
 8    counsel, again, just let me know and we can take
 9    that break.
10                Your counsel may object to questions that
11    are being asked today.               Unless you're instructed not
12    to answer, you're to answer all questions.
13                Is there anything that would prevent you
14    from answering my questions today honestly and
15    accurately?
16           A.   No.
17           Q.   Are you on any medications that would
18    prevent your ability to answer?
19           A.   No.
20           Q.   Throughout this deposition I'm going to be
21    using -- I'll be referring to the Ohio
22    redistricting.        Unless I specify otherwise, I'm
23    talking about the 2011 redistricting process.
24           A.   Okay.
25           Q.   Did you do anything today to prepare for

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 9 of 128 PAGEID #:
                                     15182
                                       CONFIDENTIAL


                                                                              Page 9
 1                         JAMES DANIEL JORDAN
 2    this deposition?
 3           A.   I met with Richard on Friday.
 4           Q.   Okay.     Did you review any documents?
 5           A.   I did not.
 6           Q.   Have you reviewed the complaint in this
 7    case?
 8           A.   No.
 9           Q.   Have you reviewed the intervention papers
10    in this case?
11           A.   No.
12           Q.   Did you review the document subpoena for
13    your documents?
14           A.   No.
15           Q.   Have you seen that document subpoena?
16           A.   No.
17                                (Jordan Exhibit 1 was marked as
18                                  requested.)
19    BY MS. THOMAS-LUNDBORG:
20           Q.   I'm going to mark for the record Exhibit 1.
21    I just marked as Exhibit 1 Plaintiffs' first request
22    for production of documents to Intervenor Jim
23    Jordan.     Do you see that document?
24           A.   Uh-huh.
25                THE REPORTER:            Yes?

                           TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 10 of 128 PAGEID #:
                                      15183
                                        CONFIDENTIAL


                                                                                     Page 10
 1                         JAMES DANIEL JORDAN
 2                 THE WITNESS:           Yes.
 3    BY MS. THOMAS-LUNDBORG:
 4           Q.    So let me just ask you a couple questions
 5    about your own document production.                              I'll first
 6    start with some background questions about your
 7    document retention procedures.
 8                 What e-mail addresses did you use during
 9    2011?
10           A.    We have our office e-mail address and then
11    we have a home e-mail address.
12           Q.    And what is your office e-mail address,
13    please?
14           A.    It would be Jordan.mail.house.gov.                          Maybe
15    it's JDJ.       I forget.         I never really use it.                  My
16    staff does.
17           Q.    And then you said you had a home e-mail
18    address.      What is that?
19           A.    JJ@CTCN.NET.
20           Q.    Do you have any other e-mail addresses that
21    you used in 2011?
22           A.    I don't believe so.
23           Q.    Do you have a practice regarding how long
24    you keep e-mails?
25           A.    I think on the CTCN account we keep them

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 11 of 128 PAGEID #:
                                      15184
                                        CONFIDENTIAL


                                                                                 Page 11
 1                         JAMES DANIEL JORDAN
 2    for -- it's mostly my wife runs that e-mail -- uses
 3    that e-mail.        So I don't know.                 We keep them for
 4    years in some cases.
 5           Q.    And on your House account?
 6           A.    I'd have to talk to the staff.                      I don't
 7    know.
 8           Q.    Who from the staff handles the house.gov
 9    account?
10           A.    I'm not sure.            Ultimately it would be our
11    chief of staff I would think.
12           Q.    And who's that?
13           A.    Kevin Eichenger, E-I-C-H-E-N-G-E-R.
14           Q.    And was that your chief of staff in 2011?
15           A.    No.
16           Q.    Who was that?
17           A.    Ray Yonkura, Y-O-N-K-U-R-A.
18           Q.    And did you have -- have you had any chiefs
19    of staff in between Eichenger and Yonkura?
20           A.    No.
21           Q.    And how long was Ray Yonkura your chief of
22    staff?
23           A.    Ten years, ten and a half years.
24           Q.    And what period was that?
25           A.    From the time I started in Congress, which

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 12 of 128 PAGEID #:
                                      15185
                                        CONFIDENTIAL


                                                                             Page 12
 1                         JAMES DANIEL JORDAN
 2    would have been January 2007, until approximately a
 3    year and a half ago.
 4           Q.    Until 2017 we'll say?
 5           A.    Yes.
 6           Q.    And did Mr. Yonkura have his own e-mail
 7    address?
 8           A.    I don't know for sure, but I assume so.                   I
 9    don't know.
10           Q.    Do you know if he conducted business on
11    your behalf on another e-mail address?
12           A.    I don't know.
13           Q.    In preparing documents for the subpoena did
14    you talk to Mr. Yonkura or anyone else regarding
15    Mr. Yonkura's documents that might be relevant to
16    the subpoena?
17           A.    I did not talk to him about that.                   I talked
18    to both Ray and Kevin about what our office would
19    have to supply to -- for any type of document
20    production.
21           Q.    Could you just describe a little bit that
22    conversation.
23           A.    We knew there was going to be this lawsuit
24    and that we were supposed to work with our counsel
25    to get documents.            I don't really recall much more

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 13 of 128 PAGEID #:
                                      15186
                                        CONFIDENTIAL


                                                                             Page 13
 1                         JAMES DANIEL JORDAN
 2    than that because I wasn't the guy going to be
 3    getting the documents.                They were going to working
 4    with our counsel to find what may be on our House
 5    account that they would need.
 6           Q.    And so you said that it was Mr. Yonkura and
 7    Mr. Eichenger who did the search for your documents;
 8    is that correct?
 9           A.    I think Baker Hostetler did the search.                   We
10    just made it available.                 I'm not sure exactly how
11    that worked.
12           Q.    And what account did you make available?
13           A.    I think the accounts I talked about.
14           Q.    So you made both the house.gov account and
15    the CTCN account available?
16           A.    I believe so.
17           Q.    Do you keep electronic calendars?
18           A.    Our office does, yeah.
19           Q.    And are those calendars linked to the two
20    accounts that we discussed?
21           A.    No.    Well, the mail.house.gov -- well, I'm
22    not sure how it works.                I just know that I get the
23    weekly, daily appointments and calendar on my phone
24    from our office.           What my wife Polly gets from the
25    office is I think she gets an update saying he's

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 14 of 128 PAGEID #:
                                      15187
                                        CONFIDENTIAL


                                                                                Page 14
 1                         JAMES DANIEL JORDAN
 2    going to be doing certain things throughout the week
 3    so she sort of knows what I'm doing, appointments I
 4    may have in the district and appointments I have in
 5    D.C.
 6           Q.    Do you know if those calendars were made
 7    available for search?
 8           A.    I don't know.            I don't know.
 9           Q.    Who would know whether those calendars were
10    made available?
11           A.    I assume our -- I don't know.                       I guess our
12    chief.
13           Q.    And that's Mr. Ikner?
14           A.    Eichenger, yes.
15           Q.    Eichenger.         Sorry.
16                 Do you have a general practice for how long
17    calendars are kept on your account?
18           A.    I have no idea.
19           Q.    Do you currently have calendar items that
20    you have access to from the past?
21           A.    I mean, I can look on my phone, the
22    government phone that we're issued, I can look on
23    that and see where I was last week and what's coming
24    up this week and anything else that's been scheduled
25    out on the schedule.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 15 of 128 PAGEID #:
                                      15188
                                        CONFIDENTIAL


                                                                                 Page 15
 1                         JAMES DANIEL JORDAN
 2           Q.    But you don't know if, for example, you
 3    would have calendar entries from 2011?
 4           A.    I don't know.
 5           Q.    And who would know that?
 6           A.    Our office would know.
 7           Q.    Other than Mr. Yonkura who else was a
 8    member of your staff in 2011?
 9           A.    So in 2011 Kevin was also a member, Kevin
10    Eichenger was also a member in 2011.
11           Q.    And what was his position?
12           A.    I don't even know.                   He handled certain
13    committee work for us.
14                 So we had Jared Dilley, who's legislative
15    director.       Do you want all the staff members?
16           Q.    Yes, please.
17           A.    Jared Dilley, D-I-L-L-E-Y I believe.                      I
18    have to go back and look who all they were.                        I know
19    our scheduler was -- Missy was our scheduler and I'm
20    drawing a blank on her last name right now.                        Then
21    who else did we have?               I don't know when people came
22    on and when they left.                There's several people, but
23    I don't know if they were here in '11.
24           Q.    To the best of your recollection.                    It
25    doesn't have to be --

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 16 of 128 PAGEID #:
                                      15189
                                        CONFIDENTIAL


                                                                             Page 16
 1                         JAMES DANIEL JORDAN
 2           A.    Certainly Jared Dilley because he's been
 3    with us the entire time.                  Certainly Missy, Melissa
 4    because she was with us until about a year or so
 5    ago.     So she would have been here in '11.                     I'm
 6    focused on the D.C. staff.                   Did you want the Ohio
 7    staff as well?         We've got several -- we've got 15
 8    different people who at any point in time are
 9    working for us approximately.
10           Q.    I think anyone who would have interacted
11    with your e-mail accounts, with your documents it
12    would be helpful to know who was in a position in
13    2011 both in D.C. and Ohio.
14           A.    Certainly the scheduler Melissa, she just
15    does the scheduling, and certainly the chief of
16    staff because they have ultimate say on how the
17    schedule is going to play out in any given week.
18    Short of that it would be district staff making
19    recommendations to the D.C. staff on here's an
20    event, you know, do you think it's worthwhile for us
21    to go to this event, making those scheduling
22    decisions, but ultimately the decisions would be
23    made from the D.C. staff.
24           Q.    Who in your Ohio staff would be suggesting
25    events to your D.C. staff?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 17 of 128 PAGEID #:
                                      15190
                                        CONFIDENTIAL


                                                                                     Page 17
 1                         JAMES DANIEL JORDAN
 2           A.    District directors and we would have had at
 3    the time -- it would have been most likely Cam
 4    Warner who runs our Lima office.                         I'm just trying to
 5    remember when he officially took over.                              It's Cam
 6    Warner or Cory Noonan.                Cory Noonan is now a county
 7    commissioner.        So I think at that time Mr. Warner
 8    had assumed those duties and not Cory.                              I'd have to
 9    go back and look when Cory got elected as county
10    commissioner.        Then in our other office -- I'd have
11    to go back and look who was running our Mansfield
12    office at the time.             We no longer have a Mansfield
13    office because the districts were redrawn and we now
14    have an office in (indecipherable).                              So I have to go
15    back and look.
16           Q.    Do you know of your -- you talked a little
17    bit about Kevin Eichenger as your current chief of
18    staff.      Do you know if his e-mails from that period
19    were searched or collected?
20           A.    I don't know.
21           Q.    What about Missy last name unknown at the
22    time, do you know if her --
23           A.    Melissa Evans, it just came to me.
24           Q.    Do you know if her e-mails were searched?
25           A.    I don't know.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 18 of 128 PAGEID #:
                                      15191
                                        CONFIDENTIAL


                                                                             Page 18
 1                         JAMES DANIEL JORDAN
 2           Q.    And then your Lima office, either Cam
 3    Warner or Cory Noonan, do you know if their e-mails
 4    were searched?
 5           A.    I don't know.
 6           Q.    And then your Mansfield office -- you said
 7    director; is that correct -- do you know if their
 8    e-mails were searched?
 9           A.    I don't know.
10           Q.    Is there anyone else who would have been
11    handling scheduling or e-mailing on your behalf?
12           A.    I'm not sure exactly how the process works,
13    but it would run through -- in a general sense it
14    would run through district directors in their
15    respective district offices up through the chief of
16    staff and the scheduler as I've described.
17           Q.    Did you ever send text messages to members
18    of staff?
19           A.    Don't know.
20           Q.    You don't know if you sent text messages to
21    your --
22           A.    I do from time to time to our chief of
23    staff.      Are you talking about in that time period?
24           Q.    In that time period.
25           A.    If I did it would be very few, frankly,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 19 of 128 PAGEID #:
                                      15192
                                        CONFIDENTIAL


                                                                               Page 19
 1                         JAMES DANIEL JORDAN
 2    because I used a flip phone until about probably two
 3    years ago.       The flip phone you have to hit
 4    everything three times to get the letter you want.
 5    So it's easier to call people.
 6           Q.    And when you changed phones did you retain
 7    any text messages?
 8           A.    I don't think so, but I don't know.
 9           Q.    And was that a government-issued phone?
10           A.    No, no, no.          I had a flip phone for
11    personal and then I had a government phone that
12    was -- back in those days I don't know if it was a
13    BlackBerry or iPhone.               I don't know when we
14    switched, but still the practice was just to call
15    people.
16           Q.    What types of paper files do you keep?
17           A.    For?
18           Q.    For your government work.
19           A.    I'm not -- I mean, we keep a record of any
20    phone call, letter, e-mail.                       Any way constituents
21    communicate with us there's a record of that kept
22    because we want to respond to every constituent who
23    contacts us.        I'm sure there's a record of all that.
24    As far as the files I personally keep, those are
25    largely relative to committee work, and I'll keep my

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 20 of 128 PAGEID #:
                                      15193
                                        CONFIDENTIAL


                                                                             Page 20
 1                         JAMES DANIEL JORDAN
 2    notes, certain information we receive in preparation
 3    for what I call big committee hearings, when we're
 4    having a hearing with -- as an example, we're having
 5    a hearing with Mr. Comey, former FBI director, or
 6    when we had a hearing with Secretary Clinton when I
 7    was on the Benghazi committee, I'll keep those notes
 8    and file for what I used to prepare for that
 9    particular hearing.             What our staff keeps and how
10    they do it I don't know.                  Although I know we focus
11    on -- any constituent communication we're going to
12    keep that so that we can respond to constituents.
13           Q.    Do you know if the paper files that are
14    kept, either these constituent files or other files
15    that your staff may have, do you know whether those
16    were turned over?
17           A.    Don't know.
18           Q.    Do you keep written calendars or agendas?
19           A.    Yes.    I get a card each day that I'm in
20    Washington from our scheduler and the card is simply
21    the same thing that's on the electronic schedule for
22    that day just in a card form.
23           Q.    Do you know if those cards are kept or
24    discarded after you're done with them?
25           A.    I pitch them because they're mine.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 21 of 128 PAGEID #:
                                      15194
                                        CONFIDENTIAL


                                                                               Page 21
 1                         JAMES DANIEL JORDAN
 2    Normally I keep it because I can put a handwritten
 3    note on them during the course of the day, but
 4    typically the handwritten note is something I want
 5    to communicate to staff.                  That's just for me because
 6    I'm sort of old fashion and want something to jot
 7    something down on.             Frankly, what I use them mostly
 8    for is I have a speech that day the back of the card
 9    becomes the quick notes that I'm going to use to
10    make a speech.
11           Q.    So looking back at Exhibit 1, which is the
12    document subpoena request, the subpoena asks for --
13    I won't read any item in particular, but you're
14    welcome to look through it.                       Actually before I do
15    that, sir, do you keep a social media account?
16           A.    Yeah.     I mean, our staff does.
17           Q.    Okay.     And which accounts do you keep?
18           A.    We have Twitter and Facebook.
19           Q.    Do you oversee posts of the social media
20    accounts?
21           A.    I will make recommendations for certain
22    Twitter posts, but that, frankly, is only a practice
23    that we have started this summer where I get more
24    involved in the type of Tweets we're going to do.
25    As far as what goes on Facebook, no.

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 22 of 128 PAGEID #:
                                      15195
                                        CONFIDENTIAL


                                                                               Page 22
 1                         JAMES DANIEL JORDAN
 2           Q.    Has anything ever been posted to one of
 3    your social media accounts to which you did not
 4    approve, meaning that you were unhappy with the
 5    content?
 6                 MR. RAILE:         Objection.             You can answer.
 7    BY THE WITNESS:
 8           A.    I don't recall.              I mean, we have
 9    communication staff who will post things on
10    Facebook.       I don't know that I've ever said I wish
11    you wouldn't have done that because, frankly, I
12    don't look at our Facebook page very often.
13           Q.    Okay.     Is all of the content on your social
14    media accounts publicly available?
15           A.    I think so.
16           Q.    Going back to the subpoena, it requests
17    documents related to your -- related to the 2011
18    redistricting of Ohio's congressional districts.                         Do
19    you know what was done to collect documents pursuant
20    to this subpoena?            We've talked about it a little
21    bit, but I'd like to get your recollection of
22    everything you know was done.
23                 MR. RAILE:         Objection.             You can answer.
24    BY THE WITNESS:
25           A.    I think our chief of staff in consultation

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 23 of 128 PAGEID #:
                                      15196
                                        CONFIDENTIAL


                                                                                   Page 23
 1                         JAMES DANIEL JORDAN
 2    with legal counsel searched all appropriate mediums
 3    to -- with the search terms that were provided to
 4    get information that was then presented.
 5           Q.    And would that be the same for documents
 6    related to Project Red Map, which is also a subject
 7    of the subpoena?
 8                 MR. RAILE:         Objection.             You can answer.
 9    BY THE WITNESS:
10           A.    I don't even know what Project Red Map is.
11    I've never heard the term.
12           Q.    So you don't know what was done to search
13    documents related to it?
14           A.    I don't.        I'm just telling you I've never
15    heard of Project Red Map.
16           Q.    Okay.
17                 Could you give us a brief overview of your
18    educational background, please.
19           A.    I graduated from Graham High School, Graham
20    local schools in Ohio in 1982.                       I graduated from the
21    University of Wisconsin in 1986.                         Graduate degree
22    from Ohio State University in -- I forget what year,
23    '90, '91, somewhere along in there.                              Then I have a
24    law degree but never took the Bar exam.                              I got a law
25    degree from Capital University in I forget what

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 24 of 128 PAGEID #:
                                      15197
                                        CONFIDENTIAL


                                                                             Page 24
 1                         JAMES DANIEL JORDAN
 2    year.
 3           Q.    2001?
 4           A.    2001, yeah.
 5           Q.    Do you hold any special certifications,
 6    CPA?
 7           A.    No.
 8           Q.    What jobs have you held since your
 9    graduation from the University of Wisconsin?
10           A.    Assistant wrestling college Ohio State
11    University, state representative, state senator,
12    U.S. Congress.         During several -- during that time
13    for several years I worked for my brother at his
14    wrestling -- summer wrestling camp.
15           Q.    So let's start with your first elected
16    office position.           You were elected to Ohio General
17    Assembly in 1994; is that correct?
18           A.    Yes.
19           Q.    And you served three terms in the Ohio
20    General Assembly; is that correct?
21           A.    Correct.
22           Q.    And then you moved to the Ohio Senate in
23    2000; is that correct?
24           A.    Correct.
25           Q.    And then in 2007 you became a U.S.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 25 of 128 PAGEID #:
                                      15198
                                        CONFIDENTIAL


                                                                               Page 25
 1                         JAMES DANIEL JORDAN
 2    congressperson; is that correct?
 3           A.    Correct.
 4           Q.    Any other positions that we haven't
 5    discussed yet?
 6                 MR. RAILE:         Objection.             You can answer.
 7    BY THE WITNESS:
 8           A.    I mean, I worked at summer wrestling camps,
 9    sometimes I would do clinics, but it wasn't a --
10    you're just almost like an independent contractor
11    just doing a coach's clinic or working at a
12    wrestling camp, but primarily the camp I worked for
13    was my brother's camp.
14                                 (Jordan Exhibit 2 was marked as
15                                   requested.)
16    BY MS. THOMAS-LUNDBORG:
17           Q.    I'm going to have marked Exhibit 2.                    I
18    understood you to say that you haven't reviewed this
19    document as part of your preparation for today, but
20    have you ever seen the motion to intervene in this
21    case?
22                 MR. RAILE:         Objection.             You can answer.
23    BY THE WITNESS:
24           A.    I don't believe so.
25           Q.    Okay.     We're going to walk through it today

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 26 of 128 PAGEID #:
                                      15199
                                        CONFIDENTIAL


                                                                             Page 26
 1                         JAMES DANIEL JORDAN
 2    and get your reaction to some of the statements
 3    here.     Do you understand that this motion was filed
 4    on your behalf?
 5           A.    Yes.
 6           Q.    If you could please turn to page 3.                  I'm on
 7    the section that is titled "Proposed Intervenors";
 8    do you see that?
 9           A.    Yes.
10           Q.    I'm going to read the first sentence under
11    that statement.          "The intervenor applicants
12    represent the diverse coalition of registered
13    voters, county political parties, and congressional
14    representatives, all whose interests will be
15    directed impacted by the relief Plaintiffs are
16    pursuing in this action."                   Did I read that
17    correctly?
18           A.    Yes.
19           Q.    Do you understand based on this definition
20    that you are an intervenor applicant as a
21    congressional representative?
22           A.    Yes.
23           Q.    Okay.     I'm going to go on to the next
24    sentence.       "The member intervenor applicants are
25    incumbent representatives of Ohio's 1st, 2nd, 4th,

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 27 of 128 PAGEID #:
                                      15200
                                        CONFIDENTIAL


                                                                                      Page 27
 1                         JAMES DANIEL JORDAN
 2    5th, 6th, 7th, 8th, 10th, 14th, and 15th districts";
 3    do you see that?
 4           A.    Yes.
 5           Q.    And based on this definition not only are
 6    you an intervenor applicant, but you are a member
 7    intervenor applicant?
 8           A.    Understood.
 9           Q.    The section goes on to read "They are all
10    members of the Republican party, all registered
11    voters in the district, and all intend to run for
12    re-election as representatives of those districts in
13    2018 and 2020"; do you see that?
14           A.    Yes.
15           Q.    Is that statement true on your behalf?
16           A.    I don't know.
17           Q.    Did you run for re-election in 2018?
18           A.    Yeah, but I mean, it says we're going to
19    run for re-election in '18 and '20.                              I don't know
20    who's going to run for re-election in 2020.
21           Q.    I'm just asking as far as it pertains to
22    you.
23           A.    Yes, but I don't -- again, I don't --
24           Q.    I don't want you to speak on behalf of any
25    of the other intervenors.                   When I ask you questions

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 28 of 128 PAGEID #:
                                      15201
                                        CONFIDENTIAL


                                                                             Page 28
 1                         JAMES DANIEL JORDAN
 2    about this document, it's just how this document
 3    relates to you.          You don't have to speak on behalf
 4    of any of the other congresspeople today.
 5           A.    So you're asking me if I'm going to run for
 6    re-election in 2020?
 7           Q.    That's what it says here, that you're
 8    planning to run for re-election in 2020.
 9                 MR. RAILE:         Okay.        Answer to the best of
10    your ability.
11    BY THE WITNESS:
12           A.    I guess I plan to now, but I don't know for
13    sure if I'm going to run for re-election in 2020.
14    You don't know until you actually get signatures and
15    pay the fee and file with the Board of Elections.
16           Q.    You're a member of the Republican party; is
17    that correct?
18           A.    Yes.
19           Q.    And you're registered to vote in your
20    district; is that correct?
21           A.    Yes.
22           Q.    So the only equivocation is whether or not
23    you plan to run for re-election in 2020?
24                 MR. RAILE:         Objection.             You can answer to
25    the best of your ability.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 29 of 128 PAGEID #:
                                      15202
                                        CONFIDENTIAL


                                                                                     Page 29
 1                         JAMES DANIEL JORDAN
 2    BY THE WITNESS:
 3           A.    As I sit here now I plan to but --
 4           Q.    Okay.
 5           A.    -- again, I don't know for sure.
 6           Q.    Then I'm skipping down two lines.                          "Rep Jim
 7    Jordan is the member of the United States House of
 8    Representatives for the Ohio 4th District"; do you
 9    see that?
10           A.    Yes.
11           Q.    And that's correct?
12           A.    Yes, it is.
13           Q.    I'm now turning to page 9.                          I am at the
14    bottom of the page --
15                 MR. RAILE:         Just to clarify the record,
16    Counsel, you just want him to focus on the
17    particular sections you're drawing his attention to
18    and not to review the entire document?
19                 MS. THOMAS-LUNDBORG:                  That is correct.
20    There's no need to review the entire document.                              If
21    you feel the need to ask him additional questions
22    after I'm done, I'm happy with that.
23                 MR. RAILE:         I just want the record to be
24    clear on that.         Thank you, Counsel.
25    BY MR. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 30 of 128 PAGEID #:
                                      15203
                                        CONFIDENTIAL


                                                                                Page 30
 1                         JAMES DANIEL JORDAN
 2           Q.    So I'm at the bottom of the page and I'm
 3    looking at the last paragraph.                        I'm going to skip
 4    over the first sentence -- or the first part of that
 5    sentence because it's a legal question which I'm not
 6    asking you about, but I believe the second part is a
 7    factual question that I'd like to get your response
 8    to.
 9                 "Elected members from a challenged district
10    may intervene as a matter of right" and then it says
11    "Due to their 'personal interest' in their office,
12    their interests in the timing and form of relief,
13    and in their continued incumbency."
14                 So my first question to you is do you
15    consider --
16           A.    I didn't see where you're reading from.
17           Q.    I'm at the bottom.                   I'll just read the full
18    sentence so the record is clear.
19                 "As numerous courts have recognized,
20    elected members from a challenged district may
21    intervene as a matter of right under Rule 24 due to,
22    inter alia, their 'personal interest' in their
23    office, their interests in the timing and form of
24    relief, and in their continued incumbency."
25                 My question to you is do you consider

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 31 of 128 PAGEID #:
                                      15204
                                        CONFIDENTIAL


                                                                                Page 31
 1                         JAMES DANIEL JORDAN
 2    yourself to have a personal interest in your office?
 3                 MR. RAILE:         Objection.             You can answer.
 4    BY THE WITNESS:
 5           A.    Yes.
 6           Q.    And could you describe that interest to me?
 7           A.    I mean, I have a personal interest in
 8    representing the families and taypayers across the
 9    4th District, doing that in a way that is consistent
10    with what I told them I was going to do when I ran
11    for the office.          I mean, you have a personal
12    interest I think just because that's your job is
13    you're a representative, and I take that
14    responsibility very seriously and I take it
15    personally.
16           Q.    Do you have a specific -- does your
17    interest extend not only to your position but also
18    to your district?
19                 MR. RAILE:         Objection.             You can answer.
20    BY THE WITNESS:
21           A.    Yes, in that you have developed
22    relationships with communities, with families, with
23    businesses, with taypayers across your district and
24    there's a bond that I think is formed.                           So yes, that
25    is -- being able to continue that is important.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 32 of 128 PAGEID #:
                                      15205
                                        CONFIDENTIAL


                                                                               Page 32
 1                         JAMES DANIEL JORDAN
 2           Q.    Is your personal interest in your
 3    district -- do you have a specific personal interest
 4    in your district's composition?
 5                 MR. RAILE:         Objection.             You can answer.
 6    BY THE WITNESS:
 7           A.    I think it's more basic than that.                    I'm
 8    going to represent the district that I have, plain
 9    and simple.        Regardless of the composition,
10    regardless of the geographic makeup of that district
11    I'm going to represent it, but you just wouldn't
12    be -- I mean, it's obvious that when you have --
13    when there's an existing district and you represent
14    that you develop relationships with certain -- with
15    all the communities and with all the various
16    geographic areas of the district.
17           Q.    One articulated reason for personal
18    interest in this sentence that we read is -- it's
19    stated -- the last part of the sentence refers to
20    continued incumbency.               Do you consider yourself to
21    have an interest in your continued incumbency?
22           A.    I have an interest -- if, in fact, I file
23    and choose to run for election and/or re-election I
24    have an interest in winning, but it's not about
25    continued incumbency.               It's about if you put your

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 33 of 128 PAGEID #:
                                      15206
                                        CONFIDENTIAL


                                                                               Page 33
 1                         JAMES DANIEL JORDAN
 2    name on the ballot the goal is to win so you can go
 3    represent the folks in your district, the people in
 4    your district, the taypayers, the business owners,
 5    the families in your district, plain and simple.
 6    It's not about I want to continue to be a member of
 7    Congress.       It's I want to continue to represent the
 8    folks that I get the privilege of representing if I
 9    win.
10           Q.    And is that how you thought of the process
11    in 2011?
12                 MR. RAILE:         Objection.             You can answer.
13    BY THE WITNESS:
14           A.    I thought of the process just the way I
15    described it.        The district I'm going to have is the
16    district -- the district that's there is the
17    district I'll run in and the district I'll represent
18    if, in fact, I win.
19           Q.    If you could please turn to page 11.                    I'm
20    looking at the first paragraph, it's not the full
21    paragraph, and the second full sentence starting
22    with "Intervenor applicants."                      Have you found it?
23           A.    Got it.
24           Q.    Okay.     Great.
25                 "Intervenor applicants have invested

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 34 of 128 PAGEID #:
                                      15207
                                        CONFIDENTIAL


                                                                                   Page 34
 1                         JAMES DANIEL JORDAN
 2    considerable time and money building coalitions of
 3    supporters in their districts, learning their
 4    districts, serving the needs of their constituents,
 5    raising and spending money on electioneering
 6    activities among other activities"; do you see that?
 7           A.    Yes.
 8           Q.    Did I read that correctly?
 9           A.    Yes, you did.
10           Q.    So let's just take the sentence apart
11    because it has a few components to it.                           Would you
12    agree that you've invested considerable time and
13    money on building coalitions of supporters in your
14    district?
15           A.    Yes.
16           Q.    Can you describe some of those activities?
17           A.    Every week when we're home in the district,
18    every day when we're home almost you're out and
19    about doing your job.               You can't represent people if
20    you don't go talk to them.                   So you're touring
21    businesses, visiting schools, talking with
22    constituents, having townhalls, giving speeches,
23    you're doing all that.
24           Q.    And when you're out and about talking to
25    people are they people located close to your home in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 35 of 128 PAGEID #:
                                      15208
                                        CONFIDENTIAL


                                                                             Page 35
 1                         JAMES DANIEL JORDAN
 2    Urbana or are they people all over the district?
 3           A.    All over the district.
 4                 MR. RAILE:         Objection.
 5    BY MS. THOMAS-LUNDBORG:
 6           Q.    And do you as part of this coalition-
 7    building activity ever visit members of political
 8    parties?
 9           A.    Of course.
10           Q.    Can you describe some of those activities?
11           A.    I get invited to Republican events all the
12    time and we attend them all the time.
13           Q.    Okay.     Can you just give us a brief
14    description of the types of Republican events you
15    get invited to and attend?
16           A.    Lincoln Day dinners.                  My guess is I've been
17    to Lincoln Day dinners in every one of the counties
18    I get the privilege of representing one time or
19    another and probably multiple times and other type
20    of Republican picnics and those kinds of activities.
21           Q.    Do you ever attend Democrat events?
22           A.    Well, I don't get invited to Democrat
23    events.      Do I attend bipartisan events or
24    nonpartisan events?             Certainly.
25           Q.    And what type of bipartisan events have you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 36 of 128 PAGEID #:
                                      15209
                                        CONFIDENTIAL


                                                                                  Page 36
 1                         JAMES DANIEL JORDAN
 2    attended?
 3           A.    I mean, debates, I've been to League of
 4    Women Voter events.
 5           Q.    Do you consider League of Women Voters
 6    partisan?
 7           A.    No.    You asked what kind of bipartisan or
 8    nonpartisan events did I attend?
 9           Q.    I did not ask for nonpartisan.                        I just
10    asked for bipartisan, please.
11           A.    Oh.    So I guess that's what I was
12    answering.       I would consider -- okay.                       Well,
13    nonpartisan, not bipartisan.
14           Q.    Could you please answer the question I
15    asked.      Which of the bipartisan events have you
16    attended?
17           A.    That would be like Chamber of Commerce
18    events, other types of community development events.
19           Q.    And you consider those bipartisan
20    organizations?
21           A.    Oh, yeah.         I mean, they'll invite Democrat
22    elected members as well as Republican elected
23    members to those events.
24           Q.    Please proceed.
25           A.    Just community events.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 37 of 128 PAGEID #:
                                      15210
                                        CONFIDENTIAL


                                                                             Page 37
 1                         JAMES DANIEL JORDAN
 2           Q.    Bipartisan events, please.
 3           A.    I'm saying community events where there
 4    will be both Democrat elected officials and
 5    Republican elected officials that show up.
 6           Q.    Can you give me an example of one of those?
 7           A.    I represent a number of small towns.
 8    Sometimes they'll have events associated with their
 9    community days or some kind of municipal ground-
10    breaking ceremony where you'll have the Republican
11    officials and Democrat officials there.                          I'm
12    thinking of those types of events which are fairly
13    common on our schedule.
14           Q.    And when you attend these events that
15    you've described as bipartisan do you see yourself
16    there as representing the Republicans in that there
17    are Republican representatives and Democratic
18    representatives?
19           A.    No.    I see myself there as the state rep,
20    the state senator, or the United States congressman
21    representing that community.
22           Q.    Now, other than these bipartisan events
23    that you've discussed where Republicans and
24    Democrats are invited, are there any other
25    bipartisan events that you can think of that you've

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 38 of 128 PAGEID #:
                                      15211
                                        CONFIDENTIAL


                                                                                Page 38
 1                         JAMES DANIEL JORDAN
 2    attended?
 3                 MR. RAILE:         Objection.              You can answer.
 4    BY THE WITNESS:
 5           A.    I think I said debates earlier which are
 6    certainly represented by both parties, I've
 7    obviously been involved in a number of those over
 8    the years.       Again, I don't look at them as partisan,
 9    nonpartisan, or bipartisan.                       We get invited to
10    various meetings and events across the district.                          I
11    don't -- we don't ask is this a Democrat event or is
12    this a Republican event, is this a bipartisan event,
13    a nonpartisan event.              It's just an event we've been
14    invited to and then we'll make a decision based on
15    our schedule if we can go to that event.
16           Q.    I'd like to go back to the sentence that we
17    were reading in this document, the one that I
18    previously read.           It says "In addition to time and
19    money spent building coalitions, there is time
20    spent" -- I'm looking at the last part of the
21    sentence -- "raising and spending money on
22    electioneering activities"; do you see that?
23           A.    Yes.
24           Q.    Do you agree that you spend time and money
25    raising -- or that you spend time -- sorry.                         The

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 39 of 128 PAGEID #:
                                      15212
                                        CONFIDENTIAL


                                                                                Page 39
 1                         JAMES DANIEL JORDAN
 2    sentence is a little awkward.                      I'm trying not to
 3    misstate it, but I'll kind of restate it.                        Do you
 4    spend time and money on electioneering activities?
 5           A.    Yes.
 6           Q.    Can you describe some of those for me,
 7    please.
 8           A.    I mean, we have fundraising events in the
 9    district, we have fundraising events outside the
10    district, but yes, we've have fundraising events.
11           Q.    Okay.     How often do you have fundraising
12    events?
13           A.    Depends on the year.
14           Q.    In an election year how often will you have
15    fundraising events?
16           A.    The last few years we've done -- we do
17    three main ones the last couple years, three main
18    events that we do within about a 24-, 48-hour time
19    period.
20           Q.    In addition to these three main fundraising
21    events are you doing other activities related to
22    fundraising?
23           A.    We do direct mail -- yes.
24           Q.    And what are those?
25           A.    We'll do direct mail fundraising, we'll do

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 40 of 128 PAGEID #:
                                      15213
                                        CONFIDENTIAL


                                                                             Page 40
 1                         JAMES DANIEL JORDAN
 2    fundraising here in Washington, fundraising events
 3    here.
 4           Q.    So the three main events that you stated
 5    that you have, are those in Ohio?
 6           A.    They are.
 7           Q.    Are those bipartisan events?
 8           A.    No.
 9           Q.    Are those Republican events?
10           A.    Yes.
11           Q.    And then of the D.C. fundraising events how
12    many of those do you have?
13           A.    Several in the course of a year.
14           Q.    Are those bipartisan events?
15           A.    Don't know.
16           Q.    You don't know if the D.C. fundraising
17    events are bipartisan or not?
18           A.    We have lobbyists or folks who want to
19    attend your event, I don't know if they're Democrat
20    or Republican, but the event is to raise money for
21    Jim Jordan for Congress.
22           Q.    Are there other electioneering activities
23    that you're engaged in other than fundraising?
24           A.    I don't -- I guess I don't view it as
25    electioneering.          I view I as doing my job which is

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 41 of 128 PAGEID #:
                                      15214
                                        CONFIDENTIAL


                                                                                    Page 41
 1                         JAMES DANIEL JORDAN
 2    going out and visiting the folks I get the privilege
 3    of representing, whether that's in a meeting,
 4    touring their business, stopping by a school, giving
 5    a speech to 8th graders or juniors and seniors in
 6    their economics and government class.                            So I don't
 7    view that as electioneering.                      I just view that as
 8    doing our job.
 9           Q.    Do you have other electioneering activities
10    that you do?
11           A.    When I first ran for the job before I was a
12    member of Congress that first campaign I was out
13    campaigning, knocking on people's doors, you know,
14    doing the things you do in the course of a campaign.
15           Q.    You no longer knock on doors?
16                 MR. RAILE:         Objection.
17    BY THE WITNESS:
18           A.    Yeah.     We haven't done that I don't believe
19    since the first campaign.
20           Q.    What about ads?
21           A.    Oh, yeah, we've done paid advertisement.
22           Q.    Can you describe your paid advertisement
23    activities?
24           A.    This past election, which is the most
25    recent, you know, fresh in my mind we did TV ads in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 42 of 128 PAGEID #:
                                      15215
                                        CONFIDENTIAL


                                                                               Page 42
 1                         JAMES DANIEL JORDAN
 2    most of the major markets that cover our district.
 3           Q.    How many ads?
 4           A.    One ad that ran in -- well, one ad we did.
 5           Q.    And what time did you spend personally in
 6    putting together that ad?
 7           A.    We did -- I don't know how much time it
 8    was, but we have to film it.                      So you have the crew
 9    and we've got some people who were there when they
10    filmed the ad and got the footage for it.
11           Q.    And how long does that take?
12           A.    We did it in one day.
13           Q.    Was there preparation going into it?
14           A.    Not for me other than rounding up some
15    people to be there, but it was one day.                          It started
16    in the morning and we were done by the afternoon.
17           Q.    Did your staff put preparation into the ad?
18           A.    Nope.     Political team, but not our
19    personal -- not our government staff.
20           Q.    Do you know how much time your political
21    team put into the ad?
22           A.    All I know is the day we filmed it was one
23    day.
24           Q.    I'm in the same paragraph and I'm skipping
25    the next sentence and going to the following

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 43 of 128 PAGEID #:
                                      15216
                                        CONFIDENTIAL


                                                                                   Page 43
 1                         JAMES DANIEL JORDAN
 2    sentence.       I will read the full sentence for the
 3    clarity of the record.                "In addition"; do you see
 4    that?     Same paragraph that we were in, top
 5    paragraph, last sentence.
 6           A.    Uh-huh.
 7           Q.    Is that a yes?
 8           A.    The last sentence, got it.                          Okay.
 9           Q.    "In addition, there's a possibility that if
10    a remedial plan is ordered in this case the remedial
11    plan could pair two or more of the member intervenor
12    applicants in the same district, which would impede
13    their ability to run for their seats."                              Did I read
14    that correctly?
15           A.    Yes.
16           Q.    And as we've discussed before, member
17    intervenor applicants are the Republican incumbents?
18           A.    Yes.
19           Q.    Is that a concern of yours that you'll be
20    paired in a district with another Republican
21    incumbent?
22           A.    No.
23           Q.    Why not?
24           A.    I mean, I guess my main concern is what we
25    talked about earlier.               I have a district, I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 44 of 128 PAGEID #:
                                      15217
                                        CONFIDENTIAL


                                                                                     Page 44
 1                         JAMES DANIEL JORDAN
 2    represent that district, I know the communities, I
 3    know the people, you form a relationship with the
 4    folks you get the privilege of serving, and if that
 5    changes then that relationship's no longer there and
 6    you're going to have to develop them new.                               That
 7    would be my bigger concern.                       Is there a chance you
 8    get put in with some other colleague -- with one of
 9    your colleagues I should say?                       Yeah, that's a
10    concern, but it's not a big concern in my mind,
11    frankly.
12           Q.    Okay.     You said it is a concern, but it's
13    not a big concern.             Can you articulate the nature of
14    the concern?
15           A.    If the districts are redrawn, two incumbent
16    members are put in the same district and both decide
17    to run, then you're running against a colleague,
18    which is -- you know, which is what it is.                               You have
19    a relationship with your colleague.                               I consider my
20    colleagues in the Ohio delegation as friends and
21    just that, colleagues.                So that would be, you know,
22    obviously something that would be a little different
23    if you had to do that.
24           Q.    Was that a concern in 2011?
25           A.    I think it's a concern any time the

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 45 of 128 PAGEID #:
                                      15218
                                        CONFIDENTIAL


                                                                               Page 45
 1                         JAMES DANIEL JORDAN
 2    districts are being redrawn.
 3           Q.    In 2011 Ohio went from 18 to 16 seats.                      So
 4    incumbents most likely would be paired; do you
 5    recall that?
 6           A.    Yes.
 7           Q.    Do you recall discussions around the
 8    pairing -- possible pairing of incumbents because
 9    Ohio's going from 18 to 16 seats?
10                 MR. RAILE:         Objection.             You can answer.
11    BY THE WITNESS:
12           A.    Yes.
13           Q.    Can you describe that concern in more
14    detail, the changing of 18 to 16?
15           A.    Just what I said earlier, you know, there's
16    the potential that you may be put in a district with
17    a colleague and that is not -- that would just be a
18    new situation that you hadn't dealt with before.
19           Q.    Did you have any discussions about the
20    change from 18 to 16 seats?
21           A.    Yes.
22                 MR. RAILE:         Objection.
23    BY MS. THOMAS-LUNDBORG:
24           Q.    And who did you have discussions with about
25    the change from 18 to 16?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 46 of 128 PAGEID #:
                                      15219
                                        CONFIDENTIAL


                                                                               Page 46
 1                         JAMES DANIEL JORDAN
 2                 MR. RAILE:         Objection.             You can answer.
 3    BY THE WITNESS:
 4           A.    A couple colleagues and a couple of friends
 5    of mine in the general assembly.
 6           Q.    Now, you said a couple colleagues.                    By
 7    "colleagues" do you mean Republican members of the
 8    U.S. Congress?
 9           A.    Yes.
10           Q.    And who were those?
11           A.    I remember conversations with
12    Mr. LaTourette and Mr. Latta.
13           Q.    And what was -- let's start with
14    Mr. LaTourette.          What did you and Mr. LaTourette
15    discuss?
16           A.    Just possible scenarios that were being
17    talked about how the map would look.
18           Q.    And what were those scenarios?
19           A.    If I remember right, there was one -- there
20    was a discussion about the 4th District being a sort
21    of -- going from kind of straight north and straight
22    south, more from Clark County, Springfield area
23    towards the Toledo area, and then there was a
24    discussion at some point about a map that looked
25    closer to what the district is now that I get to

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 47 of 128 PAGEID #:
                                      15220
                                        CONFIDENTIAL


                                                                               Page 47
 1                         JAMES DANIEL JORDAN
 2    represent.
 3           Q.    And what was said in those conversations?
 4           A.    The conversation I remember having I think
 5    was near the end and I can't remember if it was when
 6    they were moving from the first description I gave
 7    you towards the second, but I don't recall the
 8    details.      I just know that I talked with Congressman
 9    LaTourette about it briefly because I was speaking
10    at an event in northeast Ohio.                       He and I were both
11    speaking at this event in the Akron area.                          So after
12    the event we talked about it briefly.
13           Q.    And what was that event?
14                 MR. RAILE:         Objection.             You can answer.
15    BY THE WITNESS:
16           A.    I think I was speaking at the Summit County
17    Republican dinner, if I remember right.
18           Q.    And how did you feel about the proposed
19    district -- the proposals for the 4th District?
20           A.    The 4th District has historically been a
21    west central Ohio-based district and, you know,
22    either scenario that I remember being talked about
23    the 4th District was still going to be largely a
24    west central Ohio-based district.                          So, you know, I
25    preferred it to stay how it was, but I knew that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 48 of 128 PAGEID #:
                                      15221
                                        CONFIDENTIAL


                                                                              Page 48
 1                         JAMES DANIEL JORDAN
 2    wasn't going to be the outcome.                        So I was just -- as
 3    long as it was largely a west central Ohio-based
 4    district which is what it historically had always
 5    been I was going to be fine with it.
 6           Q.    You also mentioned conversations
 7    with Mr. -- Congressman Latta.                       Can you describe
 8    that, please.
 9           A.    I think it was just -- I just recall one.
10    I don't know that we specifically talked about this.
11    The maps that were being talked about Congressman
12    Latta and I were basically swapping some counties.
13    So we talked about that.
14           Q.    And when did that conversation occur?
15           A.    I don't recall.              I mean, in the course of
16    all this happening, whenever this time frame was
17    this was happening.
18           Q.    And what was said during that conversation?
19           A.    Just that.         We talked about I was going to
20    be -- I think under the current map I now represent
21    Seneca and Sandusky Counties and Bob represents
22    Harden, Wyandot, and Hancock and I had
23    represented -- it was a flip.                      Although the Wyandot
24    County I think in the previous -- before '11 -- or
25    before the 2012 election Wyandot County we were

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 49 of 128 PAGEID #:
                                      15222
                                        CONFIDENTIAL


                                                                              Page 49
 1                         JAMES DANIEL JORDAN
 2    split, he had half, I had half.                        He was getting all
 3    of it plus two counties I had, I was getting two
 4    counties he had.           So it was just a swap.
 5           Q.    Okay.     Do you recall any specifics about
 6    the conversation other than it was a swap?
 7           A.    I think we talked about is there a way that
 8    we could keep more of what we currently had just
 9    because we had represented that.                         It turned out we
10    couldn't, they did the swap the way it was being
11    proposed.
12           Q.    Do you recall any other conversations with
13    members of Congress during that time?
14           A.    I do not recall any specific conversations.
15           Q.    Is it possible that you had other
16    conversations?
17           A.    Sure.
18           Q.    I think we'll table that portion of it for
19    a moment.
20                 You mentioned that you also spoke to
21    friends in the General Assembly.                         Who did you speak
22    to?
23           A.    Two that I know because they're two good
24    friends.      One is Representative Huffman.
25           Q.    Matt Huffman?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 50 of 128 PAGEID #:
                                      15223
                                        CONFIDENTIAL


                                                                                  Page 50
 1                         JAMES DANIEL JORDAN
 2           A.    Yes.    And Senator Faber.                     I forget what
 3    roles they had at the time.                       Keith Faber I believe
 4    at the time was my state senator.                           Matt Huffman was
 5    state representative and he represented Allen
 6    County, which is in our congressional district.
 7           Q.    Do you recall that Representative Huffman
 8    was the sponsor of both redistricting bills in 2011?
 9           A.    Yes.
10           Q.    Do you recall that Senator Faber was the
11    Senate sponsor of both redistricting bills in 2011?
12           A.    Yes.
13           Q.    What was the nature of your conversation
14    with Representative Huffman?
15           A.    I don't recall all we talked about.                       We
16    talked a few times about this.                        I guess my general
17    feeling was Matt understood the history of the 4th
18    District and understood that it was a west central
19    Ohio-based district.              So I wasn't too concerned
20    about how the ultimate map turned out.
21           Q.    But you said you guys talked a few times.
22    Can you describe those conversations, please.
23                 MR. RAILE:         Objection.              You can answer.
24    BY THE WITNESS:
25           A.    I mean, just what I talked about.                       I mean,

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 51 of 128 PAGEID #:
                                      15224
                                        CONFIDENTIAL


                                                                                     Page 51
 1                         JAMES DANIEL JORDAN
 2    Matt Huffman from our part of the state was the
 3    representative sponsoring and putting together the
 4    legislation.        He had a good history of what the 4th
 5    District had historically been and he's a smart
 6    capable individual who I thought was going to do a
 7    good job under tough circumstances, the idea that we
 8    were losing two seats, and I trusted he would do
 9    good work.
10           Q.    Did you talk to him about the history of
11    the 4th District?
12           A.    I think it was understood.                          I'm sure we
13    talked about the nature of the 4th District.                              I
14    don't recall in what detail we discussed that.
15           Q.    Did you express any preferences during
16    those conversations?
17           A.    I wanted the district, as I said before, to
18    stay as close as to what it currently was because
19    that's, again, the relationships and friendships
20    that you had made across the district in its current
21    configuration.         So I was hoping it would stay
22    exactly like it was, but obviously it wasn't going
23    to do that.
24           Q.    And Senator Faber, can you describe those
25    conversations?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 52 of 128 PAGEID #:
                                      15225
                                        CONFIDENTIAL


                                                                                Page 52
 1                         JAMES DANIEL JORDAN
 2           A.    I don't recall.              Probably similar, but I'm
 3    sure I talked to Representative Huffman more than I
 4    talked to Senator Faber.
 5           Q.    You said you spoke to Representative
 6    Huffman a few times?
 7           A.    Uh-huh.
 8           Q.    How many times did you speak to
 9    Representative Faber -- or Senator Faber?                        Excuse
10    me.
11           A.    Probably the same thing, a handful of
12    times.      My guess is, as I said, I talked to Matt
13    more often.
14           Q.    How often would you talk to Representative
15    Huffman during this period?
16                 MR. RAILE:         Objection.             You can answer.
17    BY THE WITNESS:
18           A.    I talk to Matt a lot because he's -- our
19    relationship goes clear back to 1999 when he first
20    helped me run for state Senate.                        So he is a friend
21    that I talk to and a colleague, you know, a friend
22    in the political world that I talk to about lots of
23    issues.      So my guess is during this time period I
24    was talking to Matt about other issues as well
25    because we talk fairly often.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 53 of 128 PAGEID #:
                                      15226
                                        CONFIDENTIAL


                                                                                  Page 53
 1                         JAMES DANIEL JORDAN
 2           Q.    And how often is fairly often?
 3           A.    Depends.        I would say -- I mean, I haven't
 4    talked with him in several weeks now, but we talk
 5    fairly often just to catch up on what's happening in
 6    Ohio politics, he wants to know what's happening
 7    here.     Matt's a friend, we talk as friends.
 8           Q.    Just so the record is clear, about how
 9    often you would talk to Representative Huffman in
10    2011?     Would you say you talked once a month, once a
11    week just so we know how often is fairly often?                          It
12    can change from person to person.
13                 MR. RAILE:         Objection.             You can answer.
14    BY THE WITNESS:
15           A.    I would say it was fairly often.                      Again,
16    when I first came to Congress, you know, the first
17    several years I felt like I talked to Matt a lot
18    just to bounce ideas off of Matt.                          So my guess is it
19    was fairly often.            It's less often now, but I
20    obviously still talk to him.
21           Q.    Is fairly often once a week, once a month?
22                 MR. RAILE:         Objection.
23    BY THE WITNESS:
24           A.    I couldn't say.              I would say probably more
25    than once a month back in those days, but I'm not

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 54 of 128 PAGEID #:
                                      15227
                                        CONFIDENTIAL


                                                                                  Page 54
 1                         JAMES DANIEL JORDAN
 2    sure.
 3           Q.    But not once a week?
 4           A.    Yeah, I'm not sure.
 5                 MS. THOMAS-LUNDBORG:                    If we want to take a
 6    break we can take break now.
 7                                 (A short break was had.)
 8    BY MS. THOMAS-LUNDBORG:
 9           Q.    Congressman Jordan, when we went on break
10    we were talking about conversations that you had
11    with members of the Ohio Senate and the Ohio General
12    Assembly and you mentioned Representative Huffman
13    and Senator Faber.             Did you talk to anyone else in
14    the Ohio legislature about the map?
15           A.    I don't recall.
16           Q.    I'm going to put out a name, Tom Niehouse.
17    Do you know Tom Niehouse?
18           A.    Yes.
19           Q.    Who is that?
20           A.    I believe he's in the Senate.                       He may have
21    been president at the time or -- yeah, I think he
22    was president before Keith, before Faber was.                           I
23    forget.      So I may have talked to Tom, yeah, I may
24    have talked to Tom, but I don't -- I don't know for
25    sure.     I mean, like I said, I talked primarily with

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 55 of 128 PAGEID #:
                                      15228
                                        CONFIDENTIAL


                                                                                    Page 55
 1                         JAMES DANIEL JORDAN
 2    the guys from our district, one was my state
 3    senator, Senator Faber.                 So if I was going to talk
 4    to people I may have talked to him, but I may have
 5    talked to Tom.
 6           Q.    What about Bill Batchelder?
 7           A.    I served with Bill as well.                         I may have
 8    talked to Bill, but I'm not sure.
 9           Q.    And do you know who he was at the time?
10           A.    Oh, sure.         Everyone knows Bill.
11           Q.    Do you know what position he held at the
12    time?
13           A.    He was -- I think he was Speaker, if not
14    then he became Speaker.                 I believe he was Speaker
15    and Matt was Speaker pro tem or whatever the number
16    two position is, majority leader, but I served with
17    Bill in my time when I was in the state House.
18           Q.    And do you recall whether you talked to him
19    at the time about the map?
20                 MR. RAILE:         Objection.             You can answer.
21    BY THE WITNESS:
22           A.    I don't recall.              I may have.             I mean, I
23    know I talked to Matt about it, but I don't know if
24    I talked to Bill.
25           Q.    Before break we were talking about the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 56 of 128 PAGEID #:
                                      15229
                                        CONFIDENTIAL


                                                                             Page 56
 1                         JAMES DANIEL JORDAN
 2    pairing of incumbents that Ohio is going from 18 to
 3    16 districts; do you recall that?
 4           A.    Yes.
 5           Q.    Did you have an opinion about how
 6    incumbents should have been paired in 2011?
 7           A.    Not that I recall.
 8           Q.    And ultimately Austria and Turner were
 9    paired, correct?
10           A.    Yes.
11           Q.    Did you have an opinion about that pairing?
12           A.    Not really.          It was what it was.            You know,
13    the districts wound up being drawn in a way that put
14    Congressman Turner and Congressman Austria together.
15    It's unfortunate, but that's what happens I guess
16    when you're losing two seats in your state.
17           Q.    Did you talk to anyone about the pairing of
18    Congressman Turner and Congressman Austria?
19           A.    I'm sure it came up in conversations with
20    colleagues.        You know, I'm in the world of politics.
21    You're going to talk about two sitting U.S.
22    congressmen have to run against each other in the
23    primary, that's going to come up in conversations,
24    but who specifically I don't know.
25           Q.    Were you aware at the time that they were

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 57 of 128 PAGEID #:
                                      15230
                                        CONFIDENTIAL


                                                                             Page 57
 1                         JAMES DANIEL JORDAN
 2    going to be paired?
 3           A.    I mean, I was aware of it when it happened.
 4    Before there were all kinds of things being talked
 5    about.      So I don't know when I became aware of it.
 6    I was aware of it when it was, you know, a fact.
 7           Q.    Do you know if you became aware of it
 8    before the map was public?
 9           A.    Don't know.
10           Q.    In addition to the pairing of Congressman
11    Austria and Congressman Turner, Congresswoman Kaptur
12    and Congressman Kasinich were paired; is that
13    correct?
14           A.    Yes.
15           Q.    Did you have any opinions about that
16    pairing?
17           A.    Same as the Republican, you know, pairing,
18    it is what it is.
19           Q.    Did you have any conversations about that
20    pairing?
21           A.    I'm sure I did.              Dennis Kasinich is a
22    friend of mine.          So I'm sure I talked to Dennis
23    about it.
24           Q.    Do you recall any specific conversation
25    with congressman Kasinich about the pairing?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 58 of 128 PAGEID #:
                                      15231
                                        CONFIDENTIAL


                                                                                 Page 58
 1                         JAMES DANIEL JORDAN
 2           A.    If I remember, I think it was probably we
 3    just talked about he's going to have to run against
 4    Marcy now and, you know, that was happening, but I
 5    talked to Dennis -- I mean, Dennis and I had coffee
 6    a few months okay in Cleveland.                        I count him as a
 7    friend.      So I'm sure I talked to him.                        I don't know
 8    what we may or may not have discussed, but I'm sure
 9    we talked.
10           Q.    Then the last pairing was Sutton and
11    Renacci.      I may be pronouncing that incorrectly.
12    Did you have any opinions about that pairing?
13           A.    Again, that's the rules, those are the
14    maps.     I would be for Jim Renacci when he's running
15    against Betty.         It is what it is.                   I served with
16    Betty, I served with Betty in Congress and I served
17    with her in the state House.                      I like Representative
18    Sutton.      So it's just another race where you've got
19    two incumbents running.                 This one, of course, is
20    Republican against Democrat.
21           Q.    Did you have any conversations with anyone
22    about that pairing?
23           A.    I may have.          I don't know.
24           Q.    Instead of two incumbents being paired --
25    or two sets of incumbents being paired three sets of

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 59 of 128 PAGEID #:
                                      15232
                                        CONFIDENTIAL


                                                                                    Page 59
 1                         JAMES DANIEL JORDAN
 2    incumbents were paired.                 Did you have any opinion
 3    about going from two incumbents that had to be
 4    paired, going from 18 to 16, to three sets actually
 5    being paired?
 6                 MR. RAILE:         Objection.             You can answer.
 7    BY THE WITNESS:
 8           A.    I don't -- I mean, like I said, the map
 9    became -- you know, the map was what it was.                             Two,
10    three, four, 18 -- there couldn't have been 18, but
11    multiple.       I didn't think about it that much.                          These
12    are the maps, here are the districts, this is what
13    the final map looked like.
14           Q.    So you didn't have an opinion about the
15    fact that three sets of incumbents were paired?
16           A.    I mean, you knew when you were losing seats
17    that there were going to be changes.                             How that
18    manifested itself I wasn't sure how it was going to
19    turn out.       It came to where it was three sets of
20    colleagues were actually going to be put in the same
21    district.
22           Q.    Did you have any understanding at the time
23    of why three sets instead of two sets of incumbents
24    were paired?
25           A.    No.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 60 of 128 PAGEID #:
                                      15233
                                        CONFIDENTIAL


                                                                                 Page 60
 1                         JAMES DANIEL JORDAN
 2           Q.    Did the Republican members of Ohio's
 3    delegation ever have meetings?
 4           A.    We have delegation meetings from time to
 5    time.     So my guess is we did.                   Do I recall
 6    specifically when they were, no.
 7           Q.    Do you ever recall a delegation meeting
 8    where redistricting was discussed?
 9           A.    Sure.
10           Q.    And what do you recall?
11           A.    That it was discussed.                    I mean, we've had
12    multiple meetings where we talked about -- where
13    this subject comes up in an agenda full of all kinds
14    of things that we we're looking at as a delegation.
15           Q.    Do you recall the nature of those
16    discussions?
17           A.    No, not totally, but I do know we talked
18    about -- there were discussions about -- I'm
19    forgetting the details here, but legislation at the
20    General Assembly that may go to the ballot that
21    would set up a different -- that would amend and
22    change the way -- the process for how maps were
23    drawn in the future.              So I do recall having some --
24    you know, talking about that subject.                            I don't know
25    in what detail we discussed it, but that came up in

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 61 of 128 PAGEID #:
                                      15234
                                        CONFIDENTIAL


                                                                             Page 61
 1                         JAMES DANIEL JORDAN
 2    meetings.
 3           Q.    In 2011 did redistricting ever come up?
 4           A.    I'm sure it did.
 5           Q.    Now, you mentioned that there would be
 6    delegation meetings.              Were there calendar
 7    invitations for those meetings?
 8           A.    I don't know.            There may have been.
 9           Q.    How did you become aware of these meetings?
10           A.    My chief of staff told me that the
11    delegation was getting together and it would be put
12    on the schedule and we'd go to that meeting.
13           Q.    Do you retain your schedule from 2011 that
14    would have had these meetings on it?
15           A.    I don't know, but, I mean, our staff would
16    know.
17                                 (Jordan Exhibit 3 was marked as
18                                   requested.)
19    BY MS. THOMAS-LUNDBORG:
20           Q.    I'm going to introduce a new exhibit.                   This
21    is going to be Exhibit 3.                   I just marked for the
22    record as Exhibit 3 "Reply in Further Support of
23    Motion of Republican Congressional Delegation Ohio
24    Voters and Republican Party Organizations to
25    Intervene."        This is another paper that was filed by

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 62 of 128 PAGEID #:
                                      15235
                                        CONFIDENTIAL


                                                                                   Page 62
 1                         JAMES DANIEL JORDAN
 2    your attorneys on your behalf in support of your
 3    intervention in this case.
 4                 If you could please turn to page 5.
 5                 MR. RAILE:         Counsel, just to clarify for
 6    the record, you just want him to look at the parts
 7    you're showing him; is that correct?
 8                 MS. THOMAS-LUNDBORG:                  That is correct.
 9                 MR. RAILE:         Very good.
10    BY MS. THOMAS-LUNDBORG:
11           Q.    I am at the bottom of the page and it is
12    the last full sentence on the page which begins with
13    "Members of Congress have ongoing."                              Have you found
14    that?
15           A.    Yes.
16           Q.    "Members of Congress have ongoing and
17    working relationships with these constituents and
18    constituent groups who turn to members of Congress
19    for a variety of needs from ministerial to
20    substantive lobbying"; do you see that?
21           A.    Yes.
22           Q.    Do you have examples of times that
23    constituents have turned to you for either
24    ministerial or -- ministerial requests or
25    substantive lobbying requests?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 63 of 128 PAGEID #:
                                      15236
                                        CONFIDENTIAL


                                                                                  Page 63
 1                         JAMES DANIEL JORDAN
 2                 MR. RAILE:         Objection.             You can answer.
 3    BY THE WITNESS:
 4           A.    Yes.
 5           Q.    Can you give me some examples?
 6           A.    We'll have veterans groups talk to us about
 7    things they are working on, talk to us about
 8    legislation.        Sometimes it could be as simple a
 9    request as I want a flag for some presentation
10    they're doing for a veteran or their family.                          I
11    mean, that's the first example that popped into mind
12    is dealing with veterans organizations.                          I'm sure
13    there are others.
14           Q.    Do you have any examples that include
15    requests from constituents in Democratic groups?
16                 MR. RAILE:         Objection.             You can answer.
17    BY THE WITNESS:
18           A.    I don't know, but I assume so.                      I mean,
19    there are -- well, I know an example would be during
20    President Obama's inauguration helping people get
21    tickets to come -- the ability to come to the
22    inauguration, my guess is we worked with Democrat
23    constituents in assisting -- in helping people, you
24    know, get to President Obama's inauguration.
25           Q.    Do you have any substantive examples from

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 64 of 128 PAGEID #:
                                      15237
                                        CONFIDENTIAL


                                                                                      Page 64
 1                         JAMES DANIEL JORDAN
 2    Democratic groups?
 3                 MR. RAILE:         Objection.             You can answer if
 4    you can.
 5    BY THE WITNESS:
 6           A.    I'm sure we could go back and look, but
 7    nothing comes to mind right now.
 8           Q.    Please turn to page 7 of the document in
 9    front of you.        I'm at the first full sentence at the
10    top which I'll read for the record.                              "Doing their
11    job well requires unrelenting fundraising efforts
12    that begin the day that they are elected to office
13    and continue until they step down or are voted out."
14    Did I read that correctly?
15           A.    Yes, you did.
16           Q.    We've talked a little bit about
17    fundraising.        Do you agree with this description of
18    fundraising activities?
19                 MR. RAILE:         Objection.             You can answer.
20    BY THE WITNESS:
21           A.    I would say for the most part -- I don't
22    know that "unrelenting" is the term I would use.
23    Fundraising is part of the job, but it certainly
24    doesn't -- it certainly doesn't consume -- I don't
25    know that it consumes the amount of time that is I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 65 of 128 PAGEID #:
                                      15238
                                        CONFIDENTIAL


                                                                                Page 65
 1                         JAMES DANIEL JORDAN
 2    think sort of conveyed in the sentence you read.
 3           Q.    Okay.
 4           A.    It's definitely important.
 5           Q.    I'm going to read the next sentence.
 6    "These fundraising efforts would be wasted if
 7    district lines were changed and a member was paired
 8    with another incumbent or moved from a favorable to
 9    unfavorable district."                Did I read that correctly?
10           A.    Yes.
11           Q.    Do you agree with this statement?
12                 MR. RAILE:         Objection.             You can answer if
13    you can.
14    BY THE WITNESS:
15           A.    Again, I don't know that I would use the
16    term "wasted," but changing the district lines I
17    think is problematic for the reasons I stated
18    earlier.      The relationships and friendships and the
19    bonds you've developed with constituents in
20    communities would all be lost when you move to a
21    different district.
22           Q.    I'm going to move on to page 10.                    I'm in
23    section B and the second full paragraph, second
24    sentence.       I'm just going to ask you about this
25    sentence.       "Plaintiffs ignore the reality that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 66 of 128 PAGEID #:
                                      15239
                                        CONFIDENTIAL


                                                                               Page 66
 1                         JAMES DANIEL JORDAN
 2    redistricting is a zero sum game."                          Did I read that
 3    correctly?
 4           A.    Yes.
 5           Q.    Would you agree that redistricting is a
 6    zero sum game?
 7                 MR. RAILE:         Objection.             You can answer.
 8    BY THE WITNESS:
 9           A.    Again, I wouldn't characterize it that way.
10    Zero sum game implies that, you know, there are --
11    just the fact of redrawing the lines there are
12    winners and loser.             I don't know that I would
13    characterize it in that fashion.
14           Q.    How would you characterize it?
15           A.    I would characterize it as just what it is.
16    In Ohio we have a system where if the voters of the
17    state in three state-wide offices depending on who
18    they elect, who the people of Ohio elect to those
19    three positions, those three positions, Secretary of
20    State, governor and auditor, determine the lines for
21    the state House and state Senate.                          Then those
22    individuals in the state House and state Senate who
23    are elected by the people determine the lines for
24    Congress.       I don't know that that's a zero sum game.
25    I think that is we the people in the State Of Ohio

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 67 of 128 PAGEID #:
                                      15240
                                        CONFIDENTIAL


                                                                                    Page 67
 1                         JAMES DANIEL JORDAN
 2    through their elected representatives putting
 3    together districts for those representatives.
 4           Q.    So you've mentioned how the process works
 5    in Ohio.      Do you know how the process works because
 6    of your work in the Ohio legislature?
 7           A.    I'm not sure what you're asking.
 8           Q.    Okay.     Let me ask it a different way, then.
 9    In 2001 you were in the Ohio Senate, correct?
10           A.    Yes.
11           Q.    Did you vote on the redistricting bill in
12    2001?
13           A.    I'm sure I did.
14           Q.    Okay.     Did you have any other involvement
15    on the redistricting bill in 2001?
16           A.    I don't recall.
17           Q.    Did you work on any of its drafting?
18           A.    I'm not -- I wasn't on the -- I think it
19    came -- I think the bill goes through the elections
20    committee, which I'm trying to think who was -- I
21    don't know who was chairing that.                          So I don't -- I
22    never chaired on the elections committee and I
23    believe that's where it goes through.                            So I don't
24    believe I'd have direct involvement in the drafting
25    of the legislation.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 68 of 128 PAGEID #:
                                      15241
                                        CONFIDENTIAL


                                                                                      Page 68
 1                         JAMES DANIEL JORDAN
 2           Q.    Do you recall if you voted in favor of the
 3    bill in 2001?
 4           A.    I assume I would, yes.
 5           Q.    Now, you mentioned that the bill is drawn
 6    by the Ohio legislature for the U.S. Congressional
 7    District, correct?
 8           A.    Yes.
 9           Q.    Who was the Senate majority leader in 2001?
10           A.    So Dick Feinan would have been the head of
11    the Senate.
12           Q.    What party does he represent?
13           A.    Republicans.
14           Q.    And which party was the majority in the
15    Ohio Senate in 2001?
16           A.    Republican.
17           Q.    And which party was the majority in the
18    Ohio Assembly in 2001?
19           A.    Republican.
20           Q.    Do you recall who the Speaker was in 2001?
21           A.    It would have still been Joanne Davidson I
22    believe.      I'm trying to remember all this.                          Yeah, I
23    believe it was still Joanne because she took over in
24    '94.     No, no, it wouldn't have been.                          No.   Excuse
25    me.    We had passed term limits in '92.                           So it would

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 69 of 128 PAGEID #:
                                      15242
                                        CONFIDENTIAL


                                                                               Page 69
 1                         JAMES DANIEL JORDAN
 2    have been Larry Householder.
 3           Q.    In 2001?        I believe it was Joanne Davidson.
 4           A.    Was it?       Okay.
 5                 MR. RAILE:         Counsel wants you to speculate
 6    So...
 7    BY MS. THOMAS-LUNDBORG:
 8           Q.    But you know that the Republicans had the
 9    majority in 2001?
10           A.    Yeah.     I forget who took over when.
11           Q.    Okay.
12                 And then you mentioned that the governor
13    has a relationship to the bill, is that correct, the
14    redistricting bill?
15                 MR. RAILE:         Objection.             You can answer.
16    BY THE WITNESS:
17           A.    In our state the auditor, Secretary of
18    State, and the governor, the three state-wide
19    offices draw the districts for state House and state
20    Senate, and then the general assembly, the state
21    House and state Senate put together the legislation
22    for congressional districts and that bill like any
23    other bill is signed by the governor.
24           Q.    Do you know who the governor was at the
25    time?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 70 of 128 PAGEID #:
                                      15243
                                        CONFIDENTIAL


                                                                             Page 70
 1                         JAMES DANIEL JORDAN
 2                 MR. RAILE:         Objection.
 3    BY THE WITNESS:
 4           A.    So we had --
 5           Q.    Do you recall that Bob Taft was the
 6    governor at the time?
 7           A.    Yes.    I was trying to think when Taft was
 8    done and Strickland came in.                      It would have been
 9    Governor Taft.
10           Q.    And what party is he from?
11           A.    Republican.
12           Q.    Now I'm moving to --
13           A.    Although I'm pretty sure it was not Joanne,
14    it was Larry Householder who was Speaker.                        At least
15    I think so.
16           Q.    Okay.
17           A.    Or who came in in 2001.
18           Q.    Fair enough.
19                 Do you know -- I'm now moving from 2001 to
20    2011.     Do you know who's the majority in the Ohio
21    Senate in 2011, the majority party?
22                 MR. RAILE:         Objection.
23    BY THE WITNESS:
24           A.    I believe Republicans.                    I know Republicans
25    in the Senate.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 71 of 128 PAGEID #:
                                      15244
                                        CONFIDENTIAL


                                                                                 Page 71
 1                         JAMES DANIEL JORDAN
 2           Q.    Do you know who was the majority party in
 3    the Ohio Assembly in 2011?
 4           A.    Republicans.
 5           Q.    Do you know who the governor was in 2011?
 6           A.    John Casey.
 7           Q.    And what party is he from?
 8           A.    Republican.
 9           Q.    Is there anything materially different
10    about government control in Ohio from 2001 to 2011?
11                 MR. RAILE:         Objection.
12                 MS. THOMAS-LUNDBORG:                  As far as what party
13    controlled the Government in 2001 and 2011.
14                 MR. RAILE:         Objection.             You can answer.
15    BY THE WITNESS:
16           A.    The same party controlled.                          The big
17    difference between -- well, the same party
18    controlled.
19           Q.    Okay.
20                 We talked a little bit about fundraising.
21    Have you ever discussed fundraising -- sorry.
22    Strike that.
23                 Have you ever discussed redistricting in
24    your fundraising efforts?
25           A.    Maybe.      I don't know.               I don't know.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 72 of 128 PAGEID #:
                                      15245
                                        CONFIDENTIAL


                                                                             Page 72
 1                         JAMES DANIEL JORDAN
 2           Q.    Okay.
 3                                 (Jordan Exhibit 4 and
 4                                   Exhibit 5 were marked as
 5                                   requested.)
 6    BY MS. THOMAS-LUNDBORG:
 7           Q.    I'm going to hand you two documents.                   Let's
 8    just do this one at a time.                       So this first document
 9    will be Exhibit 4.             Unfortunately this is one that I
10    didn't staple, but we're only going to look at the
11    first page.        I'm going to hand you at the same time
12    what I'm having marked Exhibit 5.
13                 I just handed you Exhibit 4 and Exhibit 5.
14    These are two documents that were produced to us
15    from your office and they're both e-mails about
16    fundraising events.             So I will take each in turn.
17    If you'd look at Exhibit 4, please.
18           A.    Uh-huh.
19           Q.    Now, we mentioned some people on this list.
20    So I think I already know who some of them are.
21    There's Ray Yonkura and that was your chief of staff
22    at the time, correct?
23           A.    Yes.
24           Q.    And then there's your e-mail address,
25    correct?

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 73 of 128 PAGEID #:
                                      15246
                                        CONFIDENTIAL


                                                                                 Page 73
 1                         JAMES DANIEL JORDAN
 2           A.    Yep.
 3           Q.    And that's the personal e-mail address that
 4    we've discussed?
 5           A.    Yes.
 6           Q.    Then there's a person named Adam Hewitt.
 7    Who's that?
 8           A.    Adam worked for us for approximately ten
 9    years in the district and basically drove me
10    everywhere.        I mean, drove me to a lot of events and
11    worked in our district office and coordinates stuff
12    in certain counties in our district and many times
13    drove me to different events.
14           Q.    Okay.     And then Cory Noonan, I think we've
15    discussed him before.               He was the district office
16    manager?      I forget what the correct title is.
17           A.    At the time he would have been district
18    director.       I remember earlier I was trying to figure
19    out when he ran for county commissioner.                         It must
20    have been in 2012 because he's still working as
21    district director it looks like here.
22           Q.    And then there's a person named Jenna
23    McNulty.      Who's that?
24           A.    She was our fundraiser at the time.
25           Q.    Looking at the body of the e-mail there is

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 74 of 128 PAGEID #:
                                      15247
                                        CONFIDENTIAL


                                                                             Page 74
 1                         JAMES DANIEL JORDAN
 2    Auglaize --
 3           A.    Auglaize, yeah.
 4           Q.    -- county event and the other names are
 5    Cecilia -- oh, I'll state for the record this
 6    document has been marked confidential information.
 7    You've produced it to us.                   Our position is that this
 8    should not be marked confidential because there's
 9    nothing confidential.               The only confidential
10    information seems like it's already been redacted,
11    which would be the residential address, but for the
12    purposes of this deposition I'll mark this section
13    of the deposition confidential.
14                 MR. RAILE:         Great.            We obviously take the
15    position that it is and we can deal with that
16    off-line.
17    BY MS. THOMAS-LUNDBORG:
18           Q.    So who are Cecilia and Ernie Risner?
19           A.    Constituents of ours in Wapakoneta, Ohio,
20    which is an Auglaize County.
21           Q.    Do you recall a fundraiser event that they
22    were responsible for?
23           A.    Yes.
24           Q.    Under "Discussion points" towards the
25    bottom of the page, it's right under the redacted

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 75 of 128 PAGEID #:
                                      15248
                                        CONFIDENTIAL


                                                                             Page 75
 1                         JAMES DANIEL JORDAN
 2    text of "Venue" there are three discussion points,
 3    "Debt ceiling, "Role as RFC chairman," and
 4    "Redistricting"; do you see that?
 5           A.    Yes.
 6           Q.    Do you recall having a fundraiser event
 7    where redistricting was a discussion point?
 8           A.    I don't recall specifically, but those
 9    three things were three big issues that were being
10    discussed in 2011 and I was the RFC chairman in
11    2011.
12           Q.    Okay.     What was the nature of discussions
13    that you would have at -- well, before I ask this
14    question let me strike that.                      Let me move on to the
15    next document, which is another document that has
16    been marked as confidential.                      We have the same
17    objection to the confidential designation, but I
18    will also mark this part of the deposition as
19    confidential.
20                 So it looks like this e-mail has many of
21    the same people or all the same people we've seen
22    before, Jenna McAnulty, yourself, Adam Hewitt and
23    Ray Yonkura, and this is for an event titled "Morrow
24    County, Pat and Dick Miller," correct?
25           A.    Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 76 of 128 PAGEID #:
                                      15249
                                        CONFIDENTIAL


                                                                               Page 76
 1                         JAMES DANIEL JORDAN
 2                 MR. RAILE:         Objection.
 3    BY MS. THOMAS-LUNDBORG:
 4           Q.    Who are Pat and Dick Miller?
 5           A.    Constituents of ours in Morrow County.
 6           Q.    And do you recall a fundraising event that
 7    they were responsible for?
 8           A.    Yes.
 9           Q.    And if you look again under the redacted
10    text, which is "Venue," there are discussion points
11    and the third discussion point is "Redistricting";
12    is that correct?
13           A.    Yes.
14           Q.    So now thinking about these two documents,
15    two different fundraising events; is that correct?
16           A.    Yes.
17           Q.    So there were two different fundraising
18    events where redistricting was discussed.                        Generally
19    what was the nature of the conversations that you
20    would have about redistricting?
21                 MR. RAILE:         Objection.             You can answer.
22                 MS. THOMAS-LUNDBORG:                  As it relates to
23    fundraising.
24                 MR. RAILE:         Objection.
25    BY THE WITNESS:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 77 of 128 PAGEID #:
                                      15250
                                        CONFIDENTIAL


                                                                             Page 77
 1                         JAMES DANIEL JORDAN
 2           A.    Yeah.     I don't think it related to
 3    fundraising.        I think I was giving an update to our
 4    constituents about the state of play as we knew it
 5    at the time, to what degree we may have known at the
 6    time about redistricting.                   They were hearing about
 7    it, there were stories in the paper about
 8    congressional districts were going to change, Ohio
 9    was going to lose two seats.                      It was just a point of
10    interest for our constituents as was the debt
11    ceiling debate which was big at the time and, of
12    course, my new responsibilities I had assumed in
13    that Congress as the Republican study committee
14    chairman.
15           Q.    Now, you said redistricting you would give
16    updates.      Can you describe those updates a little
17    bit more?
18           A.    There are going to be new lines, we don't
19    know what they're going to be, I hope they stay the
20    same because I obviously enjoyed representing the
21    current -- you know, the current communities in the
22    district.       That kind of update, I would think that's
23    what I would have told constituents.
24           Q.    Going back to these documents, these are
25    the only two documents, I think there are a couple

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 78 of 128 PAGEID #:
                                      15251
                                        CONFIDENTIAL


                                                                                  Page 78
 1                         JAMES DANIEL JORDAN
 2    copies that were produced in this case about your
 3    office about redistricting.                       Do these represent the
 4    only times that you ever communicated about
 5    redistricting?
 6                 MR. RAILE:         Objection.
 7    BY THE WITNESS:
 8           A.    I don't know.
 9           Q.    Well, you've mentioned some conversations
10    that you had about redistricting.                           Do you recall
11    whether any other e-mails about redistricting were
12    circulated?
13           A.    Again, I don't know.
14           Q.    Going back to the conversations that you
15    had with congresspeople about redistricting, you
16    mentioned Congressman LaTourette and Congressman
17    Latta.      Did you talk to any other congressmen in or
18    out of Ohio's delegation about redistricting?
19           A.    Probably.         I don't recall specific
20    conversations, but, you know, the whole country's
21    going through redistricting.                       My guess is it
22    probably came up in a conversation with colleagues,
23    you know, here in D.C., but I don't recall specific
24    conversations.
25           Q.    Did you e-mail with any of the

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 79 of 128 PAGEID #:
                                      15252
                                        CONFIDENTIAL


                                                                              Page 79
 1                         JAMES DANIEL JORDAN
 2    congresspeople about redistricting?
 3                 MR. RAILE:         Objection.
 4    BY THE WITNESS:
 5           A.    I hardly e-mail anybody about anything.                    So
 6    I would say, you know, I don't recall, but I would
 7    doubt it.
 8           Q.    Other than Congressman Kasinich, did you
 9    talk to anyone in Ohio's Democratic caucus about
10    redistricting?
11           A.    I may have in a -- you know, I just don't
12    recall specific conversations.                       I mean, I don't
13    know.
14           Q.    I'll ask it somewhat more specifically.                    Do
15    you recall any conversations with Congresswoman
16    Kaptur about redistricting?
17           A.    I don't.
18           Q.    Congresswoman Fudge?
19           A.    No, I don't.           I mean, I talk to all these
20    folk.     So did redistricting ever come up?                     I don't
21    know.     It may have, but I don't recall.
22           Q.    Okay.
23                 Then Congresswoman Beatty was not in
24    office.      Did you know her at the time?
25           A.    I'm sure we had met.                  I knew her husband

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 80 of 128 PAGEID #:
                                      15253
                                        CONFIDENTIAL


                                                                             Page 80
 1                         JAMES DANIEL JORDAN
 2    better because I served with Otto Beatty in the
 3    General Assembly.            I'm sure I met Joyce at some
 4    point because she did lobbying work for Ohio State
 5    University.
 6           Q.    Do you recall any conversations with her
 7    about redistricting at the time?
 8           A.    I do not.
 9           Q.    Did you ever talk to Congressman Boehner
10    about redistricting?
11           A.    I don't think so, but I don't recall.
12           Q.    Back in 2011 what was your relationship
13    like with Congress- -- excuse me -- Speaker Boehner?
14           A.    I mean, fine.            Although we had a big debate
15    that summer on the debt ceiling issue and it got
16    pretty intense, but I think the relationship was
17    fine.
18           Q.    Now, you mentioned there was a big debate
19    about the debt ceiling in the summer of 2011,
20    correct?
21           A.    Yes.
22           Q.    Do you recall whether there were any rumors
23    in 2011 about your debt ceiling position affecting
24    your district?
25           A.    Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 81 of 128 PAGEID #:
                                      15254
                                        CONFIDENTIAL


                                                                                 Page 81
 1                         JAMES DANIEL JORDAN
 2           Q.    Can you describe that, please.
 3           A.    It was in the press, in the Columbus
 4    Dispatch, a story that -- you know, something to the
 5    effect that Jim Jordan's opposition to the debt
 6    ceiling increase without the spending cuts that we
 7    were pushing for could somehow impact the type of
 8    district, character of the district that would be
 9    drawn in the upcoming redistricting process.
10           Q.    And what was your reaction to the Columbus
11    Dispatch article?
12           A.    Frankly, if you're being criticized in the
13    press because you want to cut spending, I mean,
14    quite frankly, once you get past the initial
15    headline on the front page of the paper, our
16    reaction was this is great news, you're being
17    criticized by, you know, these political consultants
18    or whoever it was, I forget who was quoted or
19    whoever was the anonymous source, you're being
20    criticized for standing up and doing what you told
21    the voters you were going to do.                         I'll take those
22    headlines any day.
23           Q.    Did you think there was any validity to the
24    rumor that your district might be affected?
25           A.    I didn't know.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 82 of 128 PAGEID #:
                                      15255
                                        CONFIDENTIAL


                                                                             Page 82
 1                         JAMES DANIEL JORDAN
 2           Q.    Did you do anything to ascertain whether it
 3    was true?
 4           A.    No.    Frankly, I wasn't that worried.
 5           Q.    Did you have any response to the article?
 6           A.    I kept doing what we said, fighting for
 7    spending cuts.
 8                                 (Jordan Exhibit 6 was marked as
 9                                   requested.)
10    BY MS. THOMAS-LUNDBORG:
11           Q.    I'd like to look at that a little bit more
12    specifically.        I'm going to have marked as
13    Exhibit 6 -- and I'm designating this portion of the
14    transcript as confidential -- a document that's
15    confidential information.                   It was not produced by
16    your office.        It was produced by Representative
17    Johnson.      Again, it's one that we would object to
18    the confidentiality since it is a news article that
19    has been forwarded without any other text.                       So it's
20    a public document.
21                 This is an article that has been forwarded
22    by Joe Hallett, H-A-L-L-E-T-T, from Thursday,
23    July 28, 2011.
24                 MR. RAILE:         Counsel, just for clarity, are
25    you going to go ahead with the last documents and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 83 of 128 PAGEID #:
                                      15256
                                        CONFIDENTIAL


                                                                                   Page 83
 1                         JAMES DANIEL JORDAN
 2    just mark it confidential on the transcript for the
 3    sake of argument?
 4                 MS. THOMAS-LUNDBORG:                  Yes.
 5                 MR. RAILE:         Okay.        Very good.          Thank you.
 6    by MS. THOMAS-LUNDBORG:
 7           Q.    We won't spend too much time on this
 8    version just for clarity.                   I have another version
 9    that hasn't printed as well.                      So we can use this as
10    a check about whether or not the version that I have
11    is, in fact, completely public is correct.                           Let's
12    first establish what is in front of you.
13                 So the title of the document that's being
14    sent is titled "Payback coming for congressman's
15    disloyalty"; do you see that?
16           A.    Yes.
17           Q.    And this document has come from Mike
18    Smullen and it's being sent to, among others, Bill
19    Johnson; do you see that?
20           A.    Yes.
21           Q.    And do you know who Bill Johnson is?
22           A.    Yes.
23           Q.    And who is he?
24           A.    It's Congressman Bill Johnson.
25           Q.    And it's an article by Joe Hallett; do you

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 84 of 128 PAGEID #:
                                      15257
                                        CONFIDENTIAL


                                                                             Page 84
 1                         JAMES DANIEL JORDAN
 2    see that?
 3           A.    Yes.
 4           Q.    And this article appears to be from the
 5    Columbus Dispatch; do you see that?
 6           A.    Yes.
 7           Q.    And the first sentence reads "U.S. Rep Jim
 8    Jordan's open defiance of Speaker Boehner's efforts
 9    to solve the debt ceiling crisis could cost the
10    Urbana Republican his safe seat in next year's
11    election"; do you see that?
12           A.    Yes.
13           Q.    So this appears to be an article discussing
14    the rumor about a change to your district?
15                 MR. RAILE:         Objection.
16    BY THE WITNESS:
17           A.    Yes.
18           Q.    If you want to spend some more time looking
19    at the article, that's fine.
20           A.    No, I'm good.
21           Q.    We've mentioned the Columbus Dispatch
22    previously.        Are you familiar with the Columbus
23    Dispatch?
24           A.    Yes.
25           Q.    Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 85 of 128 PAGEID #:
                                      15258
                                        CONFIDENTIAL


                                                                               Page 85
 1                         JAMES DANIEL JORDAN
 2                 MS. THOMAS-LUNDBORG:                  I would like to move
 3    on from the confidential designation to another
 4    version of this article, and I'm having this marked
 5    as Exhibit 7.
 6                                 (Jordan Exhibit 7 was marked as
 7                                   requested.)
 8                 MS. THOMAS-LUNDBORG:                  Just so the record is
 9    clear, if you look at the second page -- third page,
10    one reason it is marked is on the third page there
11    is this other article that has been interposed into
12    the printing of this article.                      So I have crossed out
13    the irrelevant text, but if you compare it to the
14    confidential document you'll see that my marking --
15    my extraction of text is correct and once we decide
16    on the confidentiality of the document I would like
17    to use it.       Hopefully for trial this will all be
18    resolved
19                 MR. RAILE:         I'll just throw an objection on
20    the record for the odd state of the document.
21                 MS. THOMAS-LUNDBORG:                  Fair enough.
22                 MR. RAILE:         But you can proceed, Counsel.
23                 MS. THOMAS-LUNDBORG:                  Understood.    If I
24    could use the confidential one and have this
25    discussion outside of the confidentiality

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 86 of 128 PAGEID #:
                                      15259
                                        CONFIDENTIAL


                                                                              Page 86
 1                         JAMES DANIEL JORDAN
 2    designation I would, but for now I'd like to have an
 3    open discussion about this document.
 4    BY MS. THOMAS-LUNDBORG:
 5           Q.    Exhibit 7 that you have in front of you is
 6    an article by Joe Hallett; do you see that?
 7           A.    Yes.
 8           Q.    And it's from the Columbus Dispatch; do you
 9    see that?
10           A.    Yes.
11           Q.    And I will note for the record there's a
12    slight difference in date.                   If you turn to page 2
13    this document seems to be dated July 29th, 2011; do
14    you see that?
15           A.    Yes.
16           Q.    So let's look at the first page.                     The text
17    on the left-hand side reads "Two Republican sources
18    say Representative Jim Jordan's disloyalty to House
19    Speaker John Boehner could cost him his
20    congressional seat by next year.                         Ohio's
21    congressional districts will be cut from 18 to 16."
22    Do you see that?
23           A.    Yes.
24           Q.    Did you have a fear at this point that you
25    would be singled out when the congressional

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 87 of 128 PAGEID #:
                                      15260
                                        CONFIDENTIAL


                                                                               Page 87
 1                         JAMES DANIEL JORDAN
 2    districts changed?
 3           A.    Not really.
 4           Q.    And what do you mean by "not really"?
 5                 MR. RAILE:         Objection.             You can answer.
 6    BY THE WITNESS:
 7           A.    To be quite honest, I had had -- when I
 8    first ran for state Senate I had John Boehner
 9    support my opponent in the Republican state Senate
10    primary, he did TV ads for my opponent, the governor
11    of the state did TV ads for my opponent, and it
12    didn't matter.         We wound up winning and winning big.
13    As I said earlier today, the 4th District has always
14    been a west central Ohio-based district and I
15    thought it would probably stay in that direction
16    and, frankly, wasn't all that worried about how it
17    all shook out.
18           Q.    So let's look at the page, taking your
19    attorney's objection about what the possible change
20    was, and I'm on page 3.                 So I'm right above the
21    crossed out text on your document and it starts with
22    "GOP sources."
23           A.    Uh-huh.
24           Q.    If you bear with me, it's a somewhat long
25    section I'm going to read.                   "The GOP sources

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 88 of 128 PAGEID #:
                                      15261
                                        CONFIDENTIAL


                                                                              Page 88
 1                         JAMES DANIEL JORDAN
 2    separately described virtually the same plan being
 3    considered for breaking up Jordan's district which
 4    currently includes all of Allen, Auglaize, Shelby,
 5    Hancock, Hardin, Logan, Champaign, Marion, Morrow
 6    and Richland Counties, and the eastern half of
 7    Wyandot County.          The new district would put Jordan's
 8    home county" -- now I'm skipping the crossed out
 9    text -- "in a district with Madison County and
10    roughly half of Franklin County, including parts of
11    the county and Columbus with large populations of
12    African-Americans who traditionally vote
13    Democratic."        Do you see that?
14           A.    Yes.
15                 MR. RAILE:         I'll just object.                The
16    "Champaign" word somehow -- I'm not exactly sure how
17    it fits in, but it was missed.                       You can go ahead
18    with your questioning, Counsel.
19                 MS. THOMAS-LUNDBORG:                  I compared it to the
20    confidential document and I think the Champaign is
21    incorrectly put in this document.
22                 THE WITNESS:           Okay.
23    BY MS. THOMAS-LUNDBORG:
24           Q.    So do you recall conversations about having
25    part of Franklin County included in your district?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 89 of 128 PAGEID #:
                                      15262
                                        CONFIDENTIAL


                                                                                     Page 89
 1                         JAMES DANIEL JORDAN
 2           A.    I don't recall conversations per se.                          I
 3    mean, I recall discussing this news story with our
 4    staff.
 5           Q.    And what was your opinion about Franklin
 6    County being included in your district?
 7           A.    Again, I didn't think it was going to
 8    happen.      Our takeaway from this news article was,
 9    frankly, this is great news.                      You're being
10    criticized in the paper for standing up and fighting
11    in the United States Congress for the very thing you
12    campaigned on and that you told the voters you were
13    going to do, which is reducing spending, and now
14    they're trying to -- I think they use the term
15    "punish" in here somewhere -- now they're trying to
16    punish you for doing what you said.                              It's not a bad
17    thing in the political world.
18           Q.    Why didn't you think it was going to
19    happen?
20           A.    I just didn't.
21           Q.    Did you have any basis for that belief?
22           A.    I mean, I guess I've said it several times.
23    I felt there was a big block of counties in west
24    central Ohio that are going to be put together in a
25    congressional district.                 Historically that has just

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 90 of 128 PAGEID #:
                                      15263
                                        CONFIDENTIAL


                                                                                      Page 90
 1                         JAMES DANIEL JORDAN
 2    always been the case and I felt that that was going
 3    to happen again.
 4           Q.    Would you consider Franklin a central Ohio
 5    district?
 6           A.    Franklin's obviously central Ohio.
 7           Q.    Okay.     And why did you believe that it
 8    wouldn't be put with the other west central Ohio
 9    districts?
10           A.    I just didn't think it would.
11           Q.    I'm going to go on back to the document and
12    reading the next sentence.                   "'In doing so you put
13    Jordan in a district that is competitive for both
14    parties and he will have a very, very hard time
15    winning,' said one of the sources."                              Do you think
16    putting Franklin in your district would have made it
17    more competitive?
18                 MR. RAILE:         Objection.             You can answer.
19    BY THE WITNESS:
20           A.    Depends on what parts of Franklin County.
21           Q.    Which parts of Franklin County would have
22    made your district more competitive?
23           A.    The Democrat parts.
24           Q.    You ended up responding to this article or
25    at least your office did, correct?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 91 of 128 PAGEID #:
                                      15264
                                        CONFIDENTIAL


                                                                                      Page 91
 1                         JAMES DANIEL JORDAN
 2           A.    We may have.           I'm not sure.                 I'm sure we
 3    got asked by someone in the press.                           I don't recall
 4    what we said.
 5           Q.    If you look at the bottom of page 2 of the
 6    document that you have before you or towards the
 7    bottom, it says "Meghan Snyder, Jordan's spokeswoman
 8    said, 'We would hope that standing strong in favor
 9    of lowering spending and balancing the federal
10    budget would not be a reason to eliminate the
11    district of a sitting member of Congress'"; do you
12    see that?
13           A.    Sure do.
14           Q.    Who's Meghan Snyder?
15           A.    She was our press person at the time.
16           Q.    Do you recall her making this statement?
17           A.    I'm sure that's what I said because that's
18    what I was saying to you earlier before I read this.
19    I know that's how we would -- you know, that's how
20    he would respond.            So...
21           Q.    One of the words that she used here is
22    "eliminating the district."                       What does it mean to
23    eliminate the district?
24           A.    I'm not sure technically how you would
25    define it, but I'd probably use the definition of

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 92 of 128 PAGEID #:
                                      15265
                                        CONFIDENTIAL


                                                                               Page 92
 1                         JAMES DANIEL JORDAN
 2    the folks who are being quoted in this article are
 3    saying where you take just a very small part of the
 4    district that I currently represent but happen to
 5    reside in and put it with an area outside the
 6    district.
 7           Q.    In addition to the statement there was a
 8    Facebook post.
 9           A.    Okay.
10                                 (Jordan Exhibit 8 was marked as
11                                   requested.)
12    BY MS. THOMAS-LUNDBORG:
13           Q.    Let's just look at it so we're not talking
14    in hypotheticals.            This will be Exhibit 8.             I will
15    represent to you that what I've put in front of you
16    and marked as Exhibit 8 is a post from your public
17    Facebook account that I downloaded with your name
18    dated July 28, 2011.
19                 MR. RAILE:         I'll just object as this
20    appears not to be complete, but you can proceed.
21                 MS. THOMAS-LUNDBORG:                  By "complete" you
22    mean all of the comments?
23                 MR. RAILE:         Yes.
24                 MS. THOMAS-LUNDBORG:                  Okay.
25                 MR. RAILE:         I mean, at least that.            I've

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 93 of 128 PAGEID #:
                                      15266
                                        CONFIDENTIAL


                                                                             Page 93
 1                         JAMES DANIEL JORDAN
 2    not reviewed this myself, but it does appear to have
 3    many, many comments that are not here.
 4                 MS. THOMAS-LUNDBORG:                  Fair enough.
 5    BY MS. THOMAS-LUNDBORG:
 6           Q.    I'll represent when you go to your Facebook
 7    page looking at this post this is immediately what
 8    becomes available and I did not further copy all the
 9    comments, but there's no text from the post written
10    by you that is missing from this document.
11                 The Facebook post reads "I'd be very
12    interested to hear your comments on this article
13    suggesting that my vote will result in my
14    congressional district being eliminated," and then
15    there's a link to a Dispatch article titled "Payback
16    may be coming for congressman's disloyalty."
17           A.    Yes.
18           Q.    That seems to be the article that we've
19    been discussing, at a minimum the one that is marked
20    confidential that was --
21           A.    Okay.
22           Q.    Again, the term being used here is
23    "eliminated"; do you see that on the Facebook post?
24           A.    I do.
25           Q.    And is that version of "eliminated" the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 94 of 128 PAGEID #:
                                      15267
                                        CONFIDENTIAL


                                                                               Page 94
 1                         JAMES DANIEL JORDAN
 2    same that you just gave me a minute ago?
 3                 MR. RAILE:         Objection.             You can answer.
 4    BY THE WITNESS:
 5           A.    I would think so.
 6           Q.    And at the time was there any concern that
 7    led your team to post this on Facebook?
 8           A.    We posted this on Facebook as a response to
 9    the Dispatch story.
10           Q.    Okay.     Was this same comment also posted on
11    Twitter?
12           A.    I do not know.
13           Q.    Okay.
14                 If you look back at Exhibit 7, which is the
15    article, back to the second page, right underneath
16    the section discussing Meghan Snyder there's a
17    statement that you made a statement both on Facebook
18    and Twitter.
19           A.    Okay.
20           Q.    Does that appear to be accurate?
21           A.    I don't know.            I assume if it says we did
22    we did.
23                                 (Jordan Exhibit 9 was marked as
24                                   requested.)
25    BY MS. THOMAS-LUNDBORG:

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 95 of 128 PAGEID #:
                                      15268
                                        CONFIDENTIAL


                                                                              Page 95
 1                         JAMES DANIEL JORDAN
 2           Q.    I'm having marked for the record Exhibit 9.
 3    I will represent to you that Exhibit 9 is a document
 4    from LexisNexis, which is a repository of lots of
 5    things including news articles and interviews.                         The
 6    title of this is "An interview with Ohio Congressman
 7    Jim Jordan."
 8           A.    Okay.
 9           Q.    If you turn the page to the kind of actual
10    first page of content, it's an "Interview with
11    Congressman Jordan, Fox News Network, Your World
12    with Neil Cavuto."             Do you know Neil Cavuto?
13           A.    Yes.
14           Q.    Have you ever given interviews with Neil
15    Cavuto?
16           A.    Yes.
17           Q.    Do you recall giving an interview on or
18    about July 29, 2011?
19           A.    Not specifically.
20           Q.    Do you have any reason to doubt that you
21    gave this interview on this date?
22           A.    No.
23           Q.    I'm turning to the second page.                     To orient
24    us on the page there's a "cross-talk," another
25    "cross-talk," and a third "cross-talk"; do you see

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 96 of 128 PAGEID #:
                                      15269
                                        CONFIDENTIAL


                                                                             Page 96
 1                         JAMES DANIEL JORDAN
 2    that?
 3           A.    Yes.
 4           Q.    I'm on the section right below the third
 5    "cross-talk."
 6           A.    Okay.
 7           Q.    It states "Jordan:                   Well, the Speaker and I
 8    talked on the phone yesterday and we actually talked
 9    about a different issue that is relative to our
10    districting in our -- in the state of Ohio"; do you
11    see that?
12           A.    Yes.
13           Q.    Do you recall talking to Speaker Boehner
14    about redistricting in Ohio?
15           A.    Yes.
16           Q.    And what was the nature of that discussion?
17           A.    I wouldn't characterize it as a call about
18    redistricting -- well, I would characterize it as a
19    call about the article.
20           Q.    Okay.     And what was said in that
21    conversation?
22           A.    This is actually one I do remember
23    distinctly because I was in the middle of a workout
24    in the congressional gym running on the treadmill
25    and one of the gym staff members walked in and said

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 97 of 128 PAGEID #:
                                      15270
                                        CONFIDENTIAL


                                                                                 Page 97
 1                         JAMES DANIEL JORDAN
 2    the Speaker would like to talk with you and he's on
 3    the line now.        Got off the treadmill, walked over,
 4    picked up the phone, and the Speaker said that he
 5    had nothing to do with the article or something to
 6    that effect.
 7           Q.    Was anything else said on that call?
 8           A.    I think I told him -- I think I said
 9    something to the effect like, you know, Mr. Speaker,
10    I've never criticized you in any way publicly and
11    will continue to follow that rule.                          He just said
12    that he or his team had nothing to do with the
13    article.      It was a relatively short conversation.
14           Q.    Okay.     Did you have any other conversations
15    with Speaker Boehner about redistricting?
16           A.    I do not recall any others.
17           Q.    Did Speaker Boehner attend any of the
18    delegation meetings --
19           A.    Can I back up?             Again, I didn't
20    characterize -- I wouldn't characterize that
21    conversation we had as necessarily about
22    redistricting.         It was about the story in the paper,
23    that that's why he called me and felt it was
24    important enough to get ahold of me in the middle of
25    a workout.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 98 of 128 PAGEID #:
                                      15271
                                        CONFIDENTIAL


                                                                                     Page 98
 1                         JAMES DANIEL JORDAN
 2           Q.    Fair enough.           I was using your words here
 3    from the other day, but I take your statement that
 4    it was a call about the article.
 5                 So outside of the delegation meetings that
 6    you've already discussed -- sorry.                          Strike that.
 7                 Did Speaker Boehner attend these delegation
 8    meetings that we discussed earlier today?
 9           A.    Some he did, some he didn't.                         There were
10    times when he was there.                  There were times when --
11    he's the Speaker of the House.                       He doesn't always
12    make it to every delegation meeting.                             If he wasn't
13    there I'm sure he had a representative, his chief of
14    staff or someone.
15           Q.    And did anyone on your staff talk to anyone
16    on Speaker Boehner's staff about redistricting?
17           A.    Don't know.
18           Q.    Is it possible those conversations
19    occurred?
20           A.    It's possible, but I don't know.
21           Q.    Do you know if any members of your staff
22    had any conversations with any of the other
23    congresspeople about redistricting?
24           A.    I would doubt that our staff would be
25    talking with members.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 99 of 128 PAGEID #:
                                      15272
                                        CONFIDENTIAL


                                                                             Page 99
 1                         JAMES DANIEL JORDAN
 2           Q.    Did they talk to any of the other members'
 3    staff about redistricting?
 4           A.    That may have happened, but I don't know.
 5                 MS. THOMAS-LUNDBORG:                  Looking at my outline
 6    I think I probably have an hour left.
 7                 MR. RAILE:         Do we want to break now and
 8    maybe just go through and not have to spend lunch
 9    here?     What do you think?
10                 THE WITNESS:           I would much prefer that.          I
11    prefer to get done -- it's up to you obviously, but
12    I prefer to get done as soon as possible.
13                 MS. THOMAS-LUNDBORG:                  Let's take a break,
14    but it can be a 10-minute break and we can come back
15    and try to finish before lunch.
16                                 (A short break was had.)
17    BY MS. THOMAS-LUNDBORG:
18           Q.    Congressman Jordan, we are going to try to
19    get you out of here, but before we can do that I
20    have at least two other topics I'd like to talk to
21    you about.       The first one is just going through some
22    people who are involved in redistricting at
23    different levels and seeing if you know them or knew
24    them at the time.
25                 Do you know Ed Gillespie?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 100 of 128 PAGEID #:
                                       15273
                                        CONFIDENTIAL


                                                                                   Page 100
 1                          JAMES DANIEL JORDAN
 2            A.   I've shaken hands with him once.
 3            Q.   What about Chris Jankowski?
 4            A.   No, that doesn't ring a bell.
 5            Q.   Did you know Bob Bennett?
 6            A.   Yes.
 7            Q.   Who's Bob Bennett?
 8            A.   He was party chair.
 9            Q.   Party chair for what?
10            A.   Wait.     Am I thinking of the right?                       No, Bob
11     Bennett the lawyer?
12            Q.   No.     I am talking about Bob Bennett, party
13     chair.
14            A.   Party chair in Ohio, yeah.                          He's passed on.
15            Q.   And the party chair of which party?
16            A.   Republican party.
17            Q.   Okay.     And did you know him?
18            A.   Yes.
19            Q.   Did you have any conversations with him
20     about Ohio's redistricting?
21            A.   Don't know.
22            Q.   Do you know if he was involved at all in
23     Ohio's redistricting?
24            A.   I don't know.            I wouldn't think directly,
25     but I don't know.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 101 of 128 PAGEID #:
                                       15274
                                        CONFIDENTIAL


                                                                             Page 101
 1                          JAMES DANIEL JORDAN
 2            Q.   Do you know someone named Heather -- who
 3     was named at the time Heather Mann and is now named
 4     Heather Blessing?
 5            A.   No.
 6            Q.   Did you -- do you know Ray DiRossi?
 7            A.   Yes.
 8            Q.   Who is Ray DiRossi?
 9            A.   I knew Ray when I was in the Ohio Senate
10     because he was a staff -- he was staff in the Ohio
11     Senate and I forget his title.
12            Q.   Did you have any conversations with him in
13     2011 about redistricting?
14            A.   I don't know.            Maybe.         I don't recall.
15            Q.   Do you know if he had any involvement in
16     redrawing Ohio's map?
17            A.   Don't know.          He may have, but I don't know.
18            Q.   Did you know Tom Hofeller?
19            A.   It doesn't ring a bell.
20            Q.   Did you know Mark Braden -- or do you know
21     Mark Braden?
22            A.   It doesn't -- I don't believe so.
23            Q.   Do you know John Morgan?
24            A.   I don't think so.
25            Q.   Do you know Adam Kincaid?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 102 of 128 PAGEID #:
                                       15275
                                        CONFIDENTIAL


                                                                                   Page 102
 1                          JAMES DANIEL JORDAN
 2            A.   Again, doesn't ring a bell.
 3            Q.   Do you know Tom Whatman?
 4            A.   Yes.
 5            Q.   Who's Tom Whatman?
 6            A.   Tom is -- I think he's a political
 7     consultant, lobbyist, but Tom is -- I forget when I
 8     met Tom, but he's from -- he was from the 4th
 9     District, the previous 4th District.                            He's from
10     Mansfield, Richland County, I should say.
11            Q.   Did Tom Whatman work for Speaker Boehner?
12            A.   I believe so.            I believe so.               I don't know
13     in what capacity for sure.                  I'm not sure exactly
14     what his responsibilities were, but I believe he
15     did.
16            Q.   Did you have any conversations with
17     Mr. Whatman in 2011 about redistricting?
18            A.   I may have.          I don't know for sure, but I
19     may have.
20            Q.   Do you know if anyone on your staff had
21     conversations with Mr. Whatman about redistricting?
22            A.   They may have.             I mean, I know our previous
23     chief of staff, you know, he knew Thomas well.
24            Q.   And that's Mr. Yonkura?
25            A.   Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 103 of 128 PAGEID #:
                                       15276
                                        CONFIDENTIAL


                                                                                Page 103
 1                          JAMES DANIEL JORDAN
 2            A.   Do you know if any e-mails were circulated
 3     between you and Mr. Whatman?
 4            A.   I don't know.            I would doubt it, but I
 5     don't know.
 6            Q.   And do you know if anyone on your staff
 7     e-mailed with Mr. Whatman?
 8            A.   Don't know.
 9                                 (Jordan Exhibit 10 was marked
10                                   as requested.)
11     BY MS. THOMAS-LUNDBORG?
12            Q.   So let's just spend some time talking about
13     the district.        I'm having marked as Exhibit 10 a
14     picture of the current Ohio districts.                          So, again,
15     marked as Exhibit 10 is a picture of the current
16     Ohio districts and marked with a red dot and an
17     arrow is roughly your address in Urbana?
18            A.   Yes.     Okay.
19            Q.   So we're just going to use this document as
20     a reference.        We've established you live in Urbana,
21     correct?
22            A.   Yes.
23            Q.   And that's in Champaign County, correct?
24            A.   Yes.
25            Q.   How often do you get home?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 104 of 128 PAGEID #:
                                       15277
                                        CONFIDENTIAL


                                                                                     Page 104
 1                          JAMES DANIEL JORDAN
 2            A.   Most weekends and then, you know, we're
 3     home when we're not in session.                       Weeks that we're
 4     not in session in D.C. we're typically in Urbana as
 5     well.
 6            Q.   And as we've discussed, when you're at home
 7     you visit constituents; is that right?
 8            A.   Yes.
 9            Q.   Now, as I counted, your district currently
10     has nine counties including Allen, Auglaize, Shelby,
11     Logan, Champaign, Union, Crawford, Seneca, and
12     Sandusky; is that right?
13            A.   Yes.
14            Q.   You also have five partial counties,
15     Marion, Huron, Erie, and Lorain; is that right?
16            A.   Yes.     And a small section of Mercer.
17            Q.   That's right.            So six partial counties
18     then.
19            A.   All a part of 14 counties.                          I think you
20     were right in your first assessment.                             Nine full,
21     five partial, Lorain, Huron, Erie, Marion are the
22     partials.
23            Q.   Eight full counties and --
24            A.   Nine full counties, five partials.                          The
25     five partials are Lorain, Erie, Huron, Marion, and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 105 of 128 PAGEID #:
                                       15278
                                        CONFIDENTIAL


                                                                               Page 105
 1                          JAMES DANIEL JORDAN
 2     Mercer.
 3            Q.   That I count as six.
 4            A.   Lorain County is one, Erie County is two,
 5     Huron is three, Marion is four, Mercer is five.
 6            Q.   Sorry.      You're right.
 7                 Where are your offices?
 8            A.   Lima and Norwalk.
 9            Q.   Do you also have an office in Crawford
10     County?
11            A.   We do.      A couple days a week I believe we
12     have a staff member come from the Norwalk office
13     come down and spend the day in the city building
14     there there in Bucyrus in Crawford County.                      She has
15     an office a few days a week I believe.
16            Q.   And who's that?
17            A.   Deedee.       What's Deedee's last name.              I'm
18     drawing a blank on Deedee's last name.
19            Q.   So your Lima office is in Allen County; is
20     that correct?
21            A.   Yes.
22            Q.   And is someone there five days a week?
23            A.   Oh, yeah.         We have staff there every day.
24            Q.   And then your Norwalk office is in Huron
25     County; is that right?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 106 of 128 PAGEID #:
                                       15279
                                        CONFIDENTIAL


                                                                             Page 106
 1                          JAMES DANIEL JORDAN
 2            A.   Yes.
 3            Q.   And how often is someone there?
 4            A.   Every day.
 5            Q.   And how often do you make it to each
 6     office?
 7            A.   Not that often because I meet with
 8     constituents out and about in their areas.                      Our
 9     staff jokes I've been to every Bob Evans multiple
10     times across our district.                  We'll have meetings at
11     restaurants and we'll be out touring businesses.                       We
12     do have meetings from time to time at the offices,
13     but I don't go there that often.
14            Q.   Are any of your three offices considered
15     your main office?
16            A.   The two main offices would be the ones I
17     talked about earlier, the one in Lima and the one in
18     Norwalk.
19            Q.   And why do you have three offices?
20            A.   To serve the constituents of the district.
21            Q.   And how did you decide where to locate your
22     offices?
23            A.   There's always been an office in Lima in
24     the 4th District.           It's one of the larger cities in
25     the district.        It's actually the largest city in the

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 107 of 128 PAGEID #:
                                       15280
                                        CONFIDENTIAL


                                                                            Page 107
 1                          JAMES DANIEL JORDAN
 2     western portion of our district.                        So there's
 3     historical precedent, there's the fact that it's a
 4     large -- it's our second largest county in the
 5     district.      So it's always been there.
 6                 Norwalk serves the northern and eastern
 7     part of the district.              It's sort of centrally
 8     situated between Erie which is -- that portion of
 9     Erie County that I have in our district is the
10     actually largest population center, slightly bigger,
11     just a few thousand people bigger than what we have
12     in Allen County.          Then Sandusky and Seneca County,
13     Norwalk's about equal distance between those areas
14     in the north and more eastern part of the district.
15            Q.   And then how did you choose to locate your
16     office in Crawford County?
17            A.   It is that full county kind of in between,
18     sort of in the center, and we've just developed a
19     strong relationship with the elected officials there
20     in Crawford and Bucyrus.                 We felt it made sense to
21     have a presence there as well.                      At least one day a
22     week I believe is what we do.
23            Q.   Now, several of the counties that you
24     represent are close to your home county of
25     Champaign; isn't that right?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 108 of 128 PAGEID #:
                                       15281
                                        CONFIDENTIAL


                                                                                     Page 108
 1                          JAMES DANIEL JORDAN
 2            A.   I think that's fair to say.
 3            Q.   And would you consider -- I'll name these
 4     counties and you can tell me if I've left some off
 5     that you would consider close.                      Logan, Union,
 6     Shelby, and Auglaize are close counties to you?
 7            A.   Yeah, that's fair.
 8            Q.   And how often do you visit the counties
 9     that I just named that are close?
10            A.   A lot.
11            Q.   What is a lot?
12            A.   We did an analysis -- I mean, I don't
13     recall, but we did an analysis for this past
14     campaign we're in and the number of visits in the
15     district I forget how many hundreds of visits we had
16     done across the district and, you know, where those
17     were, but, you know, I think it's -- you're not
18     being a good representative if you don't go out and
19     talk to the people you get the privilege of
20     representing.        So we do that a lot.
21            Q.   You said you did an analysis of your visits
22     to the district and where they were.                            Do you know
23     how many of them were in the four counties that I
24     just named?
25            A.   I don't know off the top of my head.                         I

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 109 of 128 PAGEID #:
                                       15282
                                        CONFIDENTIAL


                                                                                     Page 109
 1                          JAMES DANIEL JORDAN
 2     don't know.
 3            Q.   Now, you mentioned -- or we've mentioned
 4     that Lorain County is also part of your district,
 5     correct?
 6            A.   Correct.
 7            Q.   And Lorain County also includes Oberlin; is
 8     that right?
 9            A.   Yes.
10            Q.   And Oberlin is 150 miles away from where
11     you're located in Urbana?
12            A.   It's a trek, yeah.
13            Q.   How many times do you get there?
14            A.   I've been there several times.                         I get to
15     Lorain County several times.                     I don't know the
16     number.
17            Q.   Is that several times this year?
18            A.   I have to go back and look.                         I'm not sure.
19            Q.   Okay.     Do you recall being there this year?
20            A.   Yes.
21            Q.   Do you recall how many times this year?
22            A.   No.
23            Q.   Do you recall when the last time was that
24     you were there?
25            A.   I do not.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 110 of 128 PAGEID #:
                                       15283
                                        CONFIDENTIAL


                                                                                 Page 110
 1                          JAMES DANIEL JORDAN
 2            Q.   And then you mentioned you also have Erie
 3     County and that's one of your largest populations
 4     centers?
 5            A.   No.     Lorain is.
 6            Q.   Oh, Lorain is.             Okay.
 7            A.   Lorain's first, Allen's second.
 8            Q.   Okay.     Erie County, though, you do have
 9     Erie County?
10            A.   I've got a portion of Erie County.
11            Q.   A portion of Erie County.
12            A.   Southern townships across the bottom.
13            Q.   And how often do you visit Erie County?
14            A.   Again, I don't know how often.                        I do know
15     if you talk with constituents around the district
16     they'll tell you that we're out and about across the
17     district a lot.
18            Q.   When was the last time you were in Erie
19     County?
20            A.   Probably -- I was going to give you the
21     date because we had a debate at Monroeville High
22     School in the course of the campaign.                           So just a few
23     weeks ago we were in Monroeville, and then we did
24     other events up there in that part of the district
25     I'm sure that day we probably had some other stops

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 111 of 128 PAGEID #:
                                       15284
                                        CONFIDENTIAL


                                                                                  Page 111
 1                          JAMES DANIEL JORDAN
 2     in and around the time of the debate.
 3            Q.   And prior to the debate do you recall when
 4     the last time was that you were in Erie County?
 5            A.   I don't know for sure.
 6            Q.   Were you in Erie County again sometime this
 7     year?
 8            A.   Probably, but I can't give you the day.
 9            Q.   Were you there more than one other time
10     this year?
11            A.   Probably, but I don't know definitively.
12     This year?
13            Q.   This year.
14            A.   Oh, I'm sure of that.
15            Q.   Do you recall how many times that would
16     have been?
17            A.   I don't know.
18            Q.   Do you know what the partisan breakdown is
19     of Lorain County?
20            A.   It leans Democrat I'm sure.                         I don't know
21     the percentages.
22            Q.   Do you know what the partisan makeup is of
23     Erie County?
24            A.   I don't know.
25            Q.   Do you know if Erie County went for

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 112 of 128 PAGEID #:
                                       15285
                                        CONFIDENTIAL


                                                                               Page 112
 1                          JAMES DANIEL JORDAN
 2     President Obama in 2008?
 3            A.   I don't know.
 4                                 (Jordan Exhibit 11 was marked
 5                                   as requested.)
 6     BY MS. THOMAS-LUNDBORG:
 7            Q.   I'm having marked as Exhibit 11 a proposed
 8     remedial map proposed by Plaintiffs in this case.
 9     Again, we have marked for the record your location
10     in your home county.
11            A.   Uh-huh.
12            Q.   This map changes the shape of your
13     county -- of your district, as you can see, and you
14     go from representing 14 counties here to seven
15     counties.      My first question is would it be easier
16     to visit seven counties than 14?
17            A.   I suppose so.
18            Q.   Now, the majority of counties in this new
19     map are whole counties, but you do still have two
20     partial counties; do you see that?
21                 MR. RAILE:         Objection.             You can answer.
22     BY THE WITNESS:
23            A.   Yes.
24            Q.   As you sit here today, are you aware of any
25     reasons why the Court shouldn't order this new

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 113 of 128 PAGEID #:
                                       15286
                                        CONFIDENTIAL


                                                                              Page 113
 1                          JAMES DANIEL JORDAN
 2     configuration?
 3                 MR. RAILE:         Objection.
 4     BY THE WITNESS:
 5            A.   I mean, I don't think I'm prepared to
 6     speculate on what the Court may or may not do.
 7            Q.   Do you have any opinions about the
 8     composition of this proposed county --
 9            A.   Just saw it when you handed it to me.
10                 MR. RAILE:         Objection.
11     BY MS. THOMAS-LUNDBORG:
12            Q.   Understood, but you know the counties in
13     your state, correct?
14            A.   Well, I know there are 88 of them.                     I don't
15     know that I've been to every single one.                        I've been
16     to probably most of them, but I know the ones in
17     west central Ohio and in the 4th Congressional
18     District better than other parts of the state
19     certainly.
20            Q.   So the proposed counties here are
21     Champaign, which we've discussed as your home
22     county.     Have you been to Clark County?
23            A.   Sure.
24            Q.   As you sit here today, do you have see any
25     reason why Clark County shouldn't be a county that

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 114 of 128 PAGEID #:
                                       15287
                                        CONFIDENTIAL


                                                                            Page 114
 1                          JAMES DANIEL JORDAN
 2     you represent?
 3                 MR. RAILE:         Objection.
 4     BY THE WITNESS:
 5            A.   Again, I don't -- this is the first time
 6     I've seen the map.            I know Clark County, I've been
 7     there several times.
 8            Q.   Do you know Miami?
 9            A.   Yes.     Born in Miami County.
10            Q.   Darke County?
11            A.   Yes, I know Darke County.
12            Q.   The writing here is a little --
13            A.   Prieble.
14            Q.   You knew I was going to butcher that one.
15     Do you know Prieble?
16            A.   Yes.
17            Q.   And do you know Butler?
18            A.   Yes.     I haven't been to Butler -- well, I
19     know Butler.
20                                 (Jordan Exhibit 12 was marked
21                                   as requested.)
22     BY MS. THOMAS-LUNDBORG:
23            Q.   I'm having marked for the record
24     Exhibit 12.       So for the record I will identify this
25     document.      When we were looking at your district and

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 115 of 128 PAGEID #:
                                       15288
                                        CONFIDENTIAL


                                                                              Page 115
 1                          JAMES DANIEL JORDAN
 2     other districts we realized that the proposed
 3     remedial map that we just saw in Exhibit 11 paired
 4     you with Representative Davison.                        So we made a
 5     slight change to the lines and this has you in
 6     another District 4.            Do you see the location on the
 7     map?
 8            A.   Yes.
 9            Q.   And this was disclosed to your counsel on
10     Friday as part of an errata report to our map
11     drawer.     So in this version you keep many of the
12     counties that you already have, Allen, Auglaize,
13     Logan, Champaign, Union, Marion, and part of Shelby;
14     do you see that?
15            A.   I do.
16            Q.   And then additional districts are added; do
17     you see that?
18            A.   Additional counties are added.
19            Q.   Sorry, counties are added.
20            A.   Yes.
21            Q.   And in this version you would have two
22     split counties instead of the five that you
23     currently have; do you see that?
24            A.   I do.
25            Q.   As you sit here today, are you aware of any

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 116 of 128 PAGEID #:
                                       15289
                                        CONFIDENTIAL


                                                                               Page 116
 1                          JAMES DANIEL JORDAN
 2     reasons that you couldn't represent these counties?
 3                 MR. RAILE:         Objection.
 4     BY THE WITNESS:
 5            A.   No.
 6            Q.   And let's go through some of the new
 7     counties.      Are you familiar with Williams County?
 8            A.   Yes.
 9            Q.   Are you familiar with Fulton County?
10            A.   I mean, I don't know what you mean by
11     "familiar."       Do I know they exist?                    Certainly.
12            Q.   Have you been there?
13            A.   I'm sure I have at some point or other in
14     my life.
15            Q.   Are you aware of their general composition?
16            A.   I mean, they're largely rural,
17     agricultural, manufacturing counties just like I
18     currently represent in the 4th District, yes.
19            Q.   So I will reserve those answers for
20     Williams and Fulton which I just asked you about.
21     Is the same true for Defiance?
22            A.   Yes.
23            Q.   Is the same true for Henry?
24            A.   Yes.
25            Q.   Paulding?

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 117 of 128 PAGEID #:
                                       15290
                                        CONFIDENTIAL


                                                                            Page 117
 1                          JAMES DANIEL JORDAN
 2            A.   Yes.
 3            Q.   Putnam?
 4            A.   Yes.
 5            Q.   Van Wert?
 6            A.   Yes.
 7            Q.   Madison?
 8            A.   Yes.
 9                                 (Jordan Exhibit 13 and
10                                   Exhibit 14 was marked as
11                                   requested.)
12     BY MS. THOMAS-LUNDBORG:
13            Q.   I'm going to have two documents marked at
14     the same time.        The first one is 13, the second is
15     14.    I've put in front of you two documents,
16     Exhibit 13 and 14, and I will represent for the
17     record these are two hypothetical district maps that
18     could have been drawn at the time that were
19     disclosed as part of our rebuttal expert report for
20     William Cooper.         I will also represent to you -- and
21     you can look to make sure that it's true -- that for
22     purposes of this exercise your district is the same
23     in the two hypotheticals.                  Other districts change,
24     but your district remains the same.
25            A.   Okay.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 118 of 128 PAGEID #:
                                       15291
                                        CONFIDENTIAL


                                                                              Page 118
 1                          JAMES DANIEL JORDAN
 2            Q.   Now, this hypothetical you keep many of the
 3     same districts that you represent today, Champaign,
 4     Union, Logan, Shelby, Auglaize, Allen and part of
 5     Marion; do you see that?
 6            A.   I do.
 7            Q.   And in this version you have three partial
 8     counties instead of five as you currently have; do
 9     you see that?
10            A.   I do.
11            Q.   Are you aware of any reasons why the map
12     drawers couldn't have drawn this district for you?
13                 MR. RAILE:         Objection.
14     BY THE WITNESS:
15            A.   No.
16            Q.   As you sit here today, can you think of any
17     reasons why you couldn't represent any of the
18     counties in this district?
19                 MR. RAILE:         Objection.
20     BY THE WITNESS:
21            A.   No.
22                 MS. THOMAS-LUNDBORG:                  I think I might be
23     done.     If we could take a short five-minute break.
24                 MR. RAILE:         Just so you know, I have about
25     maybe five minutes of questions.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 119 of 128 PAGEID #:
                                       15292
                                        CONFIDENTIAL


                                                                             Page 119
 1                          JAMES DANIEL JORDAN
 2                 MS. THOMAS-LUNDBORG:                  I may have additional
 3     questions then after yours.
 4                 MR. RAILE:         Of course.
 5                                 (A short break was had.)
 6                 MS. THOMAS-LUNDBORG:                  So Plaintiffs are
 7     done asking questions for the moment reserving the
 8     right to ask a few follow-up questions after
 9     intervenor's counsel.
10                                    EXAMINATION
11     BY MR. RAILE:
12            Q.   Congress Jordan, as I stated at the
13     beginning, I'm Richard Raile.                     I represent the
14     congressional intervenors.                  Just a few questions.
15                 Do constituents of your district
16     communicate with you?
17            A.   Yes.
18            Q.   Do constituents of your district
19     communicate with your office or individuals who work
20     for you?
21            A.   Yes.
22            Q.   How do you respond to communications by
23     constituents?
24            A.   In whatever form -- we respond to all
25     communications from the district in typically

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 120 of 128 PAGEID #:
                                       15293
                                        CONFIDENTIAL


                                                                                    Page 120
 1                          JAMES DANIEL JORDAN
 2     whatever format they come to us.                        So if they text
 3     us -- not text us, but e-mail us we'll e-mail them I
 4     guess.      If they call we'll call back.                       If they send
 5     a letter we'll respond in letter form.                           We make a
 6     point to any and all constituents who contact us
 7     they get a response back from our office.
 8            Q.   When you say "we," do you include both you
 9     and those who work for you?
10            A.   Yes.
11            Q.   When a constituent communicates with you or
12     those who work for you do you or those who work for
13     you ask the constituent if that person is a Democrat
14     or a Republican?
15            A.   No.
16            Q.   Do you or those who work for you have any
17     way of knowing if that constituent is a Democrat or
18     Republican?
19            A.   Only if they tell us.                   Sometimes you can
20     tell they don't like me by the nature of their call.
21     Other times they're calling to compliment some vote
22     or some speech or some TV appearance that they've
23     seen me on.
24            Q.   Does it matter to you whether a constituent
25     who reaches out to you or those who work for you is

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 121 of 128 PAGEID #:
                                       15294
                                        CONFIDENTIAL


                                                                               Page 121
 1                          JAMES DANIEL JORDAN
 2     a Democrat or a Republican or a member of some other
 3     group?
 4            A.   No.
 5            Q.   Is that information -- and by "information"
 6     I mean whether the constituent is a Democrat or
 7     Republican or a member of some other group --
 8     something that you or those who work for you take
 9     into account in any way in responding or handling
10     the constituent communication?
11                 MS. THOMAS-LUNDBORG:                   Objection.
12     BY THE WITNESS:
13            A.   No.     That would be wrong.
14            Q.   Do you participate in candidate forums?
15            A.   Yes.
16            Q.   How often?
17            A.   This past election we were in three with
18     our opponent.        There were a couple other
19     opportunities, but just scheduling conflicts
20     prevented us from doing it.                      I think our opponent
21     actually asked for five, but we did three.
22            Q.   How do you decide whether to participate in
23     a candidate forum or not?
24            A.   Schedule.         I mean, if we're voting in
25     Washington, D.C. -- some of the days they initially

                            TSG Reporting - Worldwide    877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 122 of 128 PAGEID #:
                                       15295
                                        CONFIDENTIAL


                                                                            Page 122
 1                          JAMES DANIEL JORDAN
 2     proposed in the example I'm giving we were actually
 3     scheduled to be here in D.C. doing legislative work
 4     in Washington, but we had two debates and a
 5     candidate forum, one in Erie County, one in Allen
 6     County and one in Auglaize county.
 7            Q.   Have you ever participated in a candidate
 8     forum sponsored by a group called the League of
 9     Women Voters?
10            A.   Yes.
11            Q.   When was that?
12            A.   A few years ago.               The first year that
13     Oberlin got drawn -- or Erie County and therefore
14     part of Oberlin, which is part of Erie County, so
15     that would be 2012 election, the first time it was
16     drawn into our district we had a candidate forum
17     there in Oberlin sponsored by the League of Women
18     Voters.
19            Q.   To be clear, you participated in that?
20            A.   Yes.
21            Q.   Has there ever been an instance where you
22     have turned down an invitation to participate in a
23     candidate forum sponsored by the League of Women
24     Voters?
25            A.   Yes, actually this year.                      We had a

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 123 of 128 PAGEID #:
                                       15296
                                        CONFIDENTIAL


                                                                            Page 123
 1                          JAMES DANIEL JORDAN
 2     scheduling conflict, but I know there's another one
 3     in the '14 election I believe we were back in
 4     Oberlin at a League of Women Voters event.                      I just
 5     remember it's the church there on campus where they
 6     have these events.            This year we couldn't because I
 7     was scheduled to do another event in Columbus.
 8            Q.   So for this year, the one that you didn't
 9     attend, was there any reason you did not attend
10     other than the scheduling conflict?
11            A.   No.     I mean, we had another event we were
12     going to.
13            Q.   You represent the 4th District -- Ohio's
14     4th Congressional District; is that correct?
15            A.   Yes.
16            Q.   Which constituents of that district do you
17     consider yourself to represent?
18            A.   All of them.
19            Q.   Is that members of all political parties?
20            A.   Yes, and not affiliated as well.
21            Q.   Now, counsel for Plaintiffs showed you some
22     different maps illustrating different ways Ohio
23     could be divided into congressional districts.                      Do
24     you remember those maps?
25            A.   Yes.

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 124 of 128 PAGEID #:
                                       15297
                                        CONFIDENTIAL


                                                                            Page 124
 1                          JAMES DANIEL JORDAN
 2            Q.   Do you remember those questions?
 3            A.   Yes.     Somewhat, yes.
 4            Q.   Do you think it's possible that Ohio could
 5     be drawn up in ways that are in other maps that you
 6     were not shown today?
 7            A.   Of course.
 8            Q.   Do you have any idea how many different
 9     ways Ohio could be drawn up into maps -- into
10     congressional districts?
11            A.   11 million people, 16 districts, I assume
12     the possibilities are almost infinite.
13            Q.   You testified earlier that you have
14     familiarity with how redistricting of congressional
15     districts is done in Ohio; did I hear you correctly?
16            A.   Yes.
17            Q.   What institutions -- institution or
18     institutions are responsible in Ohio for drawing the
19     congressional districts?
20            A.   The General Assembly and then obviously
21     like any other bill it would have to be signed by
22     the governor to become law.
23            Q.   Can you think of any other reasons sitting
24     here today why the map drawn by the General Assembly
25     according to Ohio law in 2011 should be replaced by

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 125 of 128 PAGEID #:
                                       15298
                                        CONFIDENTIAL


                                                                                Page 125
 1                          JAMES DANIEL JORDAN
 2     any map drawn by a court?
 3            A.   No.
 4                 MR. RAILE:         Those are all my questions.
 5                             FURTHER EXAMINATION
 6     BY MS. THOMAS-LUNDBORG:
 7            Q.   I have one follow-up question.
 8                 You mentioned that there was a Columbus
 9     event this year?
10            A.   Uh-huh.
11            Q.   Which was the reason that you missed the
12     League of Women Voters candidate forum.                         Do you
13     recall what that event was?
14            A.   Political event.
15            Q.   Could you further define what you mean by
16     "political event"?
17            A.   It was -- I think it was a fundraising
18     event for the party.
19            Q.   By "the party" what do you mean?
20            A.   By the Republican party.
21                 MS. THOMAS-LUNDBORG:                  I have no further
22     questions.
23                 MR. RAILE:         Nor do I.
24     (Whereupon, at 12:40 p.m. the taking of the
25        instant deposition ceased.)

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 126 of 128 PAGEID #:
                                       15299
                                        CONFIDENTIAL


                                                                            Page 126
 1                                J U R A T
 2

 3       I,                   , do hereby certify under
 4       penalty of perjury that I have read the foregoing
 5       transcript of my deposition taken on                                 ;
 6       that I have made such corrections as appear noted
 7       herein in ink, initialed by me; that my testimony as
 8       contained herein, as corrected, is true and correct.
 9

10       DATED this ____ day of _____________, 20                      ,
11       at _____________________________,                             .
12

13

14

15

16

17       __________________________________
18                   SIGNATURE OF WITNESS
19

20

21

22

23

24

25



                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 127 of 128 PAGEID #:
                                       15300
                                        CONFIDENTIAL


                                                                               Page 127
 1                              ERRATA SHEET
 2      Case Name:
 3      Deposition Date:
 4      Deponent:
 5      Pg.   No. Now Reads              Should Read            Reason
 6      ___   ___ __________             __________             ____________________
 7      ___   ___ __________             __________             ____________________
 8      ___   ___ __________             __________             ____________________
 9      ___   ___ __________             __________             ____________________
10      ___   ___ __________             __________             ____________________
11      ___   ___ __________             __________             ____________________
12      ___   ___ __________             __________             ____________________
13      ___   ___ __________             __________             ____________________
14      ___   ___ __________             __________             ____________________
15      ___   ___ __________             __________             ____________________
16      ___   ___ __________             __________             ____________________
17      ___   ___ __________             __________             ____________________
18      ___   ___ __________             __________             ____________________
19      ___   ___ __________             __________             ____________________
20

21                                                          _____________________
22                                                          Signature of Deponent
        SUBSCRIBED AND SWORN BEFORE ME
23      THIS ____ DAY OF __________, 2018.
24      ____________________
25      (Notary Public)         MY COMMISSION EXPIRES:__________

                            TSG Reporting - Worldwide   877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 230-25 Filed: 02/20/19 Page: 128 of 128 PAGEID #:
                                       15301
                                        CONFIDENTIAL


                                                                            Page 128
 1                            JAMES DANIEL JORDAN
 2            CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC
 3                    I, TINA M. ALFARO, Registered Professional
 4       Reporter, Certified Realtime Reporter, and Notary
 5       Public, the officer before whom the foregoing
 6       deposition was taken, do hereby certify that the
 7       foregoing transcript is a true and correct record of
 8       the testimony given; that said testimony was taken
 9       by me stenographically and thereafter reduced to
10       typewriting under my direction; that reading and
11       signing was requested; and that I am neither counsel
12       for, related to, nor employed by any of the parties
13       to this case and have no interest, financial or
14       otherwise, in its outcome.
15                    IN WITNESS WHEREOF, I have hereunto set my
16       hand and affixed my notarial seal this 12th day of
17       December, 2018.
18

19       My Commission expires October 31, 2020.
20

21

22       ________________________________
23       NOTARY PUBLIC IN AND FOR THE
24       DISTRICT OF COLUMBIA
25



                            TSG Reporting - Worldwide   877-702-9580
